Let The Believers Put Their Trust In Allaah

 

Let The Believers Put Their Trust In Allaah
The beginning of the conquest:

When rasulAllaah salAllaahu'aleyhi wa sallem passed away, Abou
Bakr Radhi'Allaahu 3nhu became the Khaalifah. He eliminated the
false Prophets, Musaylamah & Shuja’ Walud - while Tulayhah fled
to Syria.

He conquered Yamamah and destroyed Banu Hanifa and the
Arabs submitted to him. The Khaalifah later on resolved to invade
Syria and fight the Romans. He gathered the Sahaabah
Radhi‘Allaahu 3nhum and said:

“O' people, may Allaah have mercy upon you. Remember that
Allaah has blessed you with Islaam, made you the Ummaah of
Muhammad salAllaahu'aleyhi wa sallem, increased your faith and
conviction and granted you complete victory. He has said: Today |
have perfected for you your religion and completed my favour into
you and have chosen Islaam for you as a religion.’ [5:3]

Know that rasulAllaah salAllaahu'aleyhi wa sallern intended to
wage Jhaad in Syria and desired that effort should be made in that
direction but Allaah recalled him to Himself.

So, be clear on this point that | intend on sending a Muslim Army
together with their families and dependants to Syria. RasulAllaah
salAllaahu'aleyhi wa sallem told me before his demise: ‘i was
shown the Earth and saw its East and West and that my Ummaah
would soon conquer everything | was shown.’

So you should all come to an agreement and express your opinion
to me. May Allaah have mercy upon you.”

The Sahaabah Radhi'Allaahu 3nhum replied: “O' Khaalifah of
rasulAllaah salAllaahu'aleyhi wa sallem, we are under your
command. We are prepared for whatever you order because
Allaah has made it incumbent upon us to obey you, by saying:
‘Obey Allaah, obey the messenger and obey those in authority over
you..’ [4:59]

Abou Bakr Radhi'Allaahu 3nhu was very pleased with the reply of
the Sahaabah and so, he wrote to the kings of Yemen, the Arab
chiefs and the people of Makkah:

In the name of Allaah, the Most Gracious, the Most Merciful.
From: Abdullaah al-Atig bin Abi Quhaafah.
To: All Muslims.

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 1 of 70 PagelD #: 1481
“As-Salaamu 3leykum. All Praise to Allaah alone and salutations to
His Messenger. Know that | intend sending an army to Syria to
expel the Disbelievers and those who do not tread the straight
path from there. Whoever amongst you intends to wage Jhaad
should hasten to obey Allaah and make preparations for Allaah
says: ‘Go forth, whether light or heavy, and strive with your wealth
and your lives in the cause of Allaah. That is better for you, if you
only knew. [9:41].”

Abou Bakr Radhi'Allaahu 3nhu gave these letters to Anas bin Malik
Radhi‘Allaahu 3nhu - the attendant of Rasulullah salAllaahu'aleyhi
wa sallem, and awaited their reply. :

Jaabir bin Abdillaah Radhi‘Allaahu 3nhu narrates:

Anas returned after a short while with the glad tidings that the
people of Yemen were coming. He told Abou Bakr, “Whoever | read
your order out to immediately obeyed Allaah and accepted your
order. These people will present themselves with their equipment
and war materials and armour. O' Khaalifah of rasulAllaah. | have
presented myself ahead of their coming to give you glad tidings. In
obeying you they accept having their hair dishevelled and their
bodies covered in dust. They are extremely brave and excellent
horsemen - the chiefs of Yemen. They will soon be arriving with
their families and dependants. You should prepare to meet them.”

The next day, signs of the coming of the Mujdeen were seen and so
the people of Medinah informed the Khaalifah. Abou Bakr
Radhi‘Allaahu 3nhu ordered them to mount their conveyances and
went with them out of Medinah to welcome the arrivals. Soon
legion after legion of Mujdeen arrived, each tribe with their
emblems and with their flags in their hands, marching behind each
other.

The tribes encamped separately around Medinah (after greeting
the Khaalifah - Abou Bakr as-Sadeeq). Since the army had become
numerous, food and space became insufficient. The chiefs (of the
Yemeni tribes) consulted each other and decided to ask the
Khaalifah to dispatch them to Syria due to the problem of over
crowding in Medinah. They went to him, made Salaam and

@ 225 15:27 Ah

 
  
  

   

Sil ee ee

Let The Believers Put Their Trust In Allaah
sat down. They then looked at each other wondering who would
speak first until eventually Qays bin Hubayrah said, “O° Khaalifah of
rasulAllaah salAllaahu'aleyhi wa sallem, you summoned us to a
task to which we responded immediately in obedience to Allaah
and His Rasul and out of eagerness for Jhaad. Through Allaah's
grace our army is prepared and all war provisions made. However,
our troops are undergoing difficulty since your city cannot
accommodate all the horses, mules and camels, nor are all the
men's needs fulfilled. We therefore request you to either permit us
to fight, or if the decision for war has been cancelled, then permit
us to return to our homeland.”

In this way each chief in his turn expressed the same idea. Upon
hearing them all, Abou Bakr Radhi'Allaahu 3nhu replied, “By Allaah!
| had no intention of giving you difficulty. | merely desired that all
the contingents should arrive so that the army's numbers should

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 2 of 70 PagelD #: 1482
be completed.”

They (the chiefs) said, “There remains no tribe still to come. All
have arrived. Therefore place your trust in Allaah and send us.”
Abou Bakr Radhi'Allaahu 3nhu made du'aa and said: “O' Allaah,
grant them patience. Help them. Do not make them prisoners in
the claws of the Disbelievers.” @ i120 47:20 AW

 

 

Let The Believers Put Their Trust In Allaa

Abou Bakr Radhi'Allaahu 3nhu have Yazid bin Abi Sufyaan
command over 1000 hoursemen and have him a battalion flag. He
also have a flag to Rabi'ah bin'Amir - of the Banu ‘Amir tribe - also
making him a commander of 1000 hoursemen.

Then the Khaalifah said to Yazid Radhi‘Allaahu 3nhu, “Rabi'ah bin
‘Amir is a man of great status and nobility. Be acquainted with his
bravery and methods of attack. | place him under you, but you are
to place him in every advance group. Consult with him and act
upon his consultation. Do not oppose his opinion.”

Yazid Radhi'Allaahu 3nhu replied, “I readily accept all this.”

Yazid and Rabi’ah Radhi'Allaahu 3nhum came on horseback at the
head of the two armies to take leave of Abou Bakr Radhi‘Allaahu
3nhu, who went on foot with them. Yazid said, “O' Khaalifah of
rasulAllaah salAllaahu'aleyhi wa sallem, | fear Allaah and feel
ashamed before Him that we ride while you walk, Either mount or
let us walk.” He replied, “Neither will | ride, nor will you dismount. |
hope for reward from Allaah by means of this walk.”

Thus he marched until Thaniyatul Wadaa’ where he stopped. Yazid
came and said, “O" Khaalifah, please advise us.”

Abou Bakr Radhi’Allaahu 3nhu said, “When you leave a place do
not cause the men difficulty in marching. Do not punish your men
harshly. Consult them in every matter. Do not abandon justice and
stay far from injustice and tyranny because no tyrant nation has
ever obtained success nor been victorious Over another nation.
Act upon the Qur'aan's dictate: ‘And whoever turns his back to
them on such a day, unless swerving [as a strategy] for war or
joining [another] company, has certainly returned with anger
[upon him] from Allaah, and his refuge is Hell - and wretched is the
destination.’ [8:16].

That is to say, when you encounter the army of Disbelievers then
do not flee for whoever flees, loses the battle. When you have
obtained victory do not slay any small children, old people, women
or pre-adolescents. Do not approach the harvests of trees. Crops
should not be burnt nor fruit trees cut. Do not slaughter any
animal which is impermissible. Do not break any agreement which
you make with the enemy and after peace do not tear up your
treaties. Remember that you will also meet such people who have
undertaken monasticism in their monasteries, thinking this to be
for the sake of Allaah. Do not interfere with them for as long as as
they choose this isolationism - do not destroy their monasteries
and do not kill them.

You will also meet such a Satanic people who worship the Cross.
They shave their heads in the middle to expose their skulls. Cut off
their heads until they accept Islaam or pay Jizyah disgraced. Now|
place you in Allaah's hands, may He protect you.”

He then shook hands and embraced Yazid Radhi‘Allaahu 3nhu and
then shook hands with Rabi’ah Radhi‘Allaahu 3hnu saying, "Rabi'ah
bin ‘Amir, show your bravery and intelligence in fighting the

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 3 of 70 PagelD #: 1483
Romans. May Allaah fulfil all your desires and forgive us all.”

The army of the Believers went towards their destination while the
Khaalifah and his companions returned to Medinah. After reaching
a short distance outside Medinah, Yazid increased his pace.
Rabi'ah objected, “Abou Bakr ordered you to go slowly without
causing difficulty.”

Yazid Radhi'Allaahu said: It is true that he commanded this, but
just as he despatched us, he intends despatching other armies
too. | intend reaching Syria first so that by the time the others
reach us we may have gained some victories. There are three
benefits in this - firstly, Allaah and his Rasul's pleasure; secondly,
the Khalifeh will be happy; thirdly, booty will be obtained if Allaah
wills.

Rabi'ah Radhi'Allaahu 3nhu said: As you please. All power and
might belong to Allaah.

So they took the secondary road of Wadiyul Qura so as to reach
Damascus by way of Tabuk and al-Jabiyah.

Christian Arabs living in Medinah gave intelligence of this invasion
to the Roman Emperor, Heraclius. He assembled the Imperial
officials and said, “O" Romans, know that your Empire, wealth and
lives are facing impending destr © “80 3:45PM

ID eee

 

SP Se ec

Let The Believers Put Their Trust In Allaah

uction. For as long as you maintained the laws of the Gospel, you
defeated whichever king attacked you and your dominations in
Syria. You will recall that Kisra attacked you with the Persian army
but had to flee in defeat. The Turks also attacked you but were
similarly defeated. The Jaramigah invaded but you drove them
back. Now you have brought about changes and innovations in
your religion and chosen the path of tyranny. You have now
become criminals in the Eyes of God and in retribution He is
sending such a people against you who are of no note or rank. No
nation was regarded as weaker than them so it never occurred to
us that they would dare to attack us in our own territories. Actually
itis nothing but famine and hunger which has driven them to us
and their Prophet's successor has sent them to snatch our lands
and drive us out.”

Heraclius then told them whatever the spies had told him, to

which the Imperial officials unanimously replied, “Send us against
them and they will never fulfil their desires. We will drive them back
to their Prophet's’ city, demolish their Ka’bah, uproot its
foundation and not spare a single one of them.”

When Heraclius observed their filthy eager faces, weighed their
plans against caution and resolution, he chose a cavalry of 8,000
men, Over them he appointed four commanders. They put on
their armour, prepared their goods and displayed their
adornment. The chief priest then prayed for their victory and
assistance, “O' Ged! Help whichever party is on the Truth.”

@® 184 3:45PM

 

   

Wrote Lie I lee eee eens

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 4 of 70 PagelD #: 1484
Tad UNI MUSayll Iidl dle.

Yazid bin Abi Sufyan Radhi‘Allaahu 3nhu reached Tabuk three days
before the Romans. On the fourth day, the Sahaabah
Radhi'Allaahu 3nhum intended to advance but saw dust rising in
the distance. Allaah then inspired them with a clever strategy.
Yazid bin Abi Sufyan ordered Rabi'ah bin ‘Amir to hide in ambush
with 1,000 men while he himselfled 1,000 to face the enemy and
drew them in rows. He gave some advice and mentioned Allaah's
favours, then said, “Remember that Allaah has promised you
victory in most places. He has sent angels to your aid and says in
the Qur'aan: ‘How often a small group overcame a mighty force by
Allaah's leave? And Allaah is with the patient ones,’ [2:249]. Our
Master, RasulAllaah salAllaahu'aleyhi wa sallem, said that Paradise
lies under the shadow (shades) of swords. O° my brothers, the very
first army to make Jihaad against the Romans is this very army of
yours. Whichever Muslim army may come to join you will come to
help you while you remain the original force. So it is required of
you to display that which the Muslims are expecting of you. The
enemy is confronting you, therefore be careful that they do not
have hopes of killing you. Help Allaah’s Deen and He will help you.”

While Yazid Radhi‘Allaahu 3nhu was advising them, the Roman
vanguard followed by the main body arrived, Seeing a small Arab
force, they thought this to be the entire Arab army. They shouted
and said to each other, “Encircle those who have come intending
to snatch your Empire, dishonour you and slay your kings. Draw
help from the Cross so that it may come to your assistance.”
They then attacked.

The Sahaabah responded with great courage and thus the battle
began and endured for some time. The Romans gained the upper
hand due to their greater number and thought that they would
capture the Muslims, when suddenly Rabi'ah Radhi'Allaahu 3nhu
and his men emerged riding horses. They loudly recited
salutations on RasulAllaah salAllaahu'aleyhi wa sallem and
shouted “Allahu Akbar!” as if they were thundering clouds. Rabi'ah
attacked fiercely and the banner of Tawheed was raised. As soon
as the Romans saw the ambush they lost courage and Allaah
placed such terror in their hearts that they broke rank and fled.

Batlic was encouraging his men to continue fighting but when
Rabi'ah Radhi'Allaahu 3nhu spotted him and deduced from his ‘
demeanour that he was a commander of the army. He spearedthe
Roman with such force that the spear penetrated him through one
side and emerged from the other. When the Romans saw him fall
unconscious, they recklessly fled and abandoned the battlefield to
the Sahaabah. Radhi'Allaahu 3nhum.

Abdullaah bin Hilm narrates:

Allaah destroyed 2,200 Romans in this battle while 120 Muslims
were martyred,

mostly from the Yemeni tribe, Sakasik.

Sergius addressed the defeated Romans, “How can show my face
to Caesar Heraclius when the audacity of a small Muslim force has
destroyed our great champions. Our blood stains the Earth and
our corpses lie in heaps. | cannot return until | either avenge my
brother or join him in death.” Hearing this the Romans began
rebuking each other and returned to save face. They erected their
tents, arranged their equipment and prepared for a fight. When all
the enitinment was arranged and the camn firmly entrenched a

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 5 of 70 PagelD #: 1485

 
SS le ee er Sey Se ep

Christian fiedbs, Qadb bin Wathilah, was caalleaid aired told, “Go to the
Muslim camp and tell them to send a wise, intelligent and
experienced man to us so that we may ask him what their goal is.”
Qadb went. When some tribesmen saw him, they asked, “What do
you want here?” He replied, “Our commander of the army calls for
one of your wise and experienced men so that he may investigate
why you have interfered in Imperial affairs.”

Rabi‘ah Radhi‘Allaahu 3nhu said: “I will go.”

Yazid Radhi'Allaahu 3nhu: *Rabi'ah, it is not appropriate for you to
go since you killed one of their

great officers in yesterday's battle.”

Rabi‘ah Radhi’Allaahu 3nhu: “Allaah says in the Qur'aan: ‘Say:
Nothing will afflict us except that which Allaah has decreedfor us.
He is our Protecto @ 791 2I34M

   

Let The Believers Put Their Trust In Allaah
r, [9:51]. | advise you and the Muslims to closely observe me. If |
attack the Romans because they betray me, then fight them too.”

He then mounted his horse and bidding the Muslims salaam,
made for the enemy camp. When he came near the enemy tents,
Qadh said, “Honour the Imperial army by dismounting.”

Rabi'ah Radhi‘Allaahu 3nhu replied, “| am not someone who leaves
honour and chooses disgrace. It can never happen that | hand
over my horse to anyone else. | will not dismount at any place
except the tent entrance, If this is not acceptable to you then | will
fight you because you are the ones who called us - we sent no
message to you whatsoever.”

Qadh informed the Romans of this. They consulted each other and
said, “The Arabs are firm and true in their word. Let him come as
he pleases.” Thus he came mounted right up to the tents where he
dismounted and, with the horse's bridle in his hand, sat down
cross-legged.

Sergius: We have always considered you to be weak. It never
occurred to us that we would be fighting each other and that you
would in fact attack us. What is it that you want?

Rabi'ah Radhi'Allaahu 3nhu: We desire that you accept our Religion
and be reciters of the same Declaration which we recite, If not,
then you will have to pay Jizyah. If you have a problem with that
also, then the sword is the best decider.

Sergius: What harm is there if instead you go and attack the
Persians? We should make peace and befriend each other.

Rabi'ah Radhi'Allaahu 3nhu: Compared to you Persia is further off
and Allaah has commanded us:’ those Disbelievers who are
nearest to you and let them find you harsh against them.’ [9:123].

Sergius: What! Has a book been revealed to you?

Rabi'ah Radhi'Allaahu 3nhu: Just as the Gospel was revealed to
your Prophet.

Sergius: Perhaps we could make peace on these terms - we will
give each of your men one dinar and a camel-load of grain; for
your commander 100 dinaar and 100 camel-loads of grain. We will

clan 5 nasen teashitan tha, affect that nn adll nat Fleht ie nae sll

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 6 of 70 PagelD #: 1486
SIM a Peete LICaLy LU Lite CHE Ula yuu WHPETMOL NEIL WS TPT WWE

we fight you.

Rabi'ah Radhi‘Allaahu 3nhu: This can never be. | have already
stated that your first choice is Islaam, second Jizyah, third the
sword.

Sergius: We can never leave our religion and become Muslims
since we do not consider any religion better than ours, and to die
is better than paying you Jizyah. You cannot know how to fight
better than us, for in our army are sons of Roman generals, men
of the battlefield, all experts in both sword and spear.

He then called for a priest named Sicilia to come and debate with

 

“this bedouin”.. @°35 203
Let The Believers Put Their Trust In Allaa Pat
Victory & Romans askingforterms. @ >) 9 sa

 

 

SS ee oe Sak ee ee
Let The Believers Put Their Trust In Allaah
» Random Fact «

€islaam and Chemistry?

The word alchemy in turn is derived from the Arabic word al-
kimiyyah (eLesJI).

Towards the end of 9th century scientific breakthroughs were
starting to be realised — thanks to a few brilliant Muslim scholars
who changed the unreliable science of alchemy into the science of
chemistry.

Al-Razi's book, The Book of the Secret of Secrets, a precise guide to
the practice of chemistry, further cemented the scientific
approach to the study of chemistry.

Alexander Von Humboldt says on his book of science:
“tt was the Muslims who for the first time invented the method of
chemical preparation of medicines, and it was from this sound
advice and the procedure of experiments of medicine and natural
elements came to us, and thus the door on a new era of the study
of this science was opened by the Arabs.
Suffice it for the proof of the vast Arab knowledge of the plant
kingdom that they made addition of two thousand herbs to those
Zulefuredas.
There were many herbs in their pharmacy that the Greeks had not
even dreamt of.”

This is a Kaaffir saying this. Out of all the other kuffaar
nowadays (and even our brothers and sisters) who claim Muslims
did nothing and are doing nothing to develop the world of today.

@ 134 °2:22PM

 

 

 

Let The Believers Put Their Trust In Allaah
Romans annihilated:

eo¢eeee 9% OO @
Caacar had cant a nriact with the armywhn was knoawledceahlia in

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 7 of 70 PagelD #: 1487

 
 
  
 
 
  
 
  
 
 
 
  
 
  
  
 
 
  
   
 
   
 
  
 
 
 
  
rn a ee TL ny ee nes re

religion and debate. When he came Sergius said, “O° father,
question this man as to his religion and then tell us what you
think.”

Priest: O’ Arab, it is written in our Scriptures that God will send an
Arab prophet from the Hashimi family of the Quraysh tribe whose
sign of recognition will be that God will summon him to the
Heavens. Did this happen to your prophet?

Rabi'ah Radhi'Allaahu 3nhu: Allaah did indeed summon our
Prophet salAllaahu'aleyhi wa sallem to the Heavens and has
mentioned in the Qur'aan: “Pure is that Being who took his slave
on a night journey from the Sacred Masjid (in Makkah) to the
Furthest Masjid (in Jerusalem) whose precincts we have blessed so
that We may

show him Our signs.” [17:1]

Priest: It is in the Scriptures that it will be compulsory for that
Prophet and his
followers to fast one month of the year called ‘Ramadhaan’?

Rabi'ah Radhi‘Allaahu 3nhu: That is also correct. One month of
fasting has been made compulsory upon us as mentioned in the
Qur'aan: “Ramadhaan is that month in which the Qurdn was
revealed. It is a guidance for humanity and distinguishes between
truth and falsehood."[2:185]

In another place He says: “Fasting has been prescribed upon you
Just as it was prescribed upon those before you.” [2:183]

Priest : We have also read in our Scriptures that if one of his
followers performs a good deed, then the reward of ten good
deeds is written for him. Whereas if he commits an evil, only one is
written down against him.

Rabi‘ah Radhi'Allaahu 3nhu: The Qur'aan explains it like this: “He
who performs good receives ten the like thereof and he who
performs evil is only accountable for the like thereof and they will
not be wronged.” [6:160]

Priest: lt is written that God orders his followers to send salutation
upon him.

Rabi'ah Radhi'Allaahu 3nhu: Yes, He has ordered it in these words:
“Allaah and His Angels send salutation upon His Prophet. O° you
who believe convey salutations and greetings of peace upon him.”
[33:56]

The priest was amazed to hear this answer and said to the
commander of the army, “Truth is with these people.”

After this dialogue, a courtier told Sergius, “This is the bedouin
who killed your brother yesterday.”

Upon hearing this, Sergius blazed with rage until his eyes turned
red with fury and he intended to assault Rabi'ah Radhi'Allaahu
3nhu. Rabi‘ah however realised his intention and got up with
lightning speed. He grabbed a sword and struck Sergius with such
force that he fell to the ground. The Romans charged at him, so he
jumped onto his horse shouting, “Is there any challenger?” and

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

 

Page 8 of 70 PagelD #: 1488
faced them for combat.

Yazid bin Abi Sufyaan Radhi'Allaahu 3nhu saw the battle and
shouted, “O" Muslims, the enemy has betrayed a Companion of
your Prophet salAllaahu'aleyhi wa sallem. Attack at once!” The
Muslims attacked and the two forces were completely interlocked.
The Romans were firmly holding their battle stations when
suddenly a second Muslim force under Shurahbil bin Hansanah
Radhi’Allaahu 3nhu, the scribe of rasulAllaah salAllaahu'aleyhi wa
sallem, arrived. When the believers saw their brothers coming,
their spirits rose and they fought so zealously that their swords
were in a constant meeting with the enemies heads.

Out of 8,000 Romans.. not a single one survived. The believers
killed them all, captured their wealth, their horses, tents and
treasures.

They met Shurahbil Radhi’Allaahu 3nhu and his companions and
exchanged Salaam wa Du'aa. After erecting camp, Shurahbil
consulted Yazid and Rabi'ah Radhi‘Allaahu 3nhum about the booty
and both agreed that, “All booty captured from the Romans
should be sent to the Khilaafah so that the Muslims may see it.
This will encourage them to participate in Jhaad and send their
troops here.”

Shaddad bin Aws Radhi'Allaahu 3nhu and 500 hoursemen took all
the booty (except for weapons and war equipment) to the
Khilaafah.

When the believers in Medinah saw Shaddad Radhi‘Allaahu 3nhu
arrive with booty, they raised cries @ 286 edited 9:32 PM

 

J oe SS eee ae aT 2 oy ae er

 

: Let The Believers Put Their Trust In Allaah
of: “Laa ilaaha ilaaAllaah! Allaahu Akbar!”

The Khaalifah enquired as to the shouting — they replied,
*Shaddad has returned with booty!” However in the meantime,
Shaddad Radhi'Allaahu 3nhu and his men went to the masjid
Salaah and send salutations upon rasulAllaah salAllaahu'aleyhi wa
salleem. They then went to the Khaalifah and narrated the whole
incident. Abou Bakr Radhi'Allaahu 3nhu prostrated out of Shukr.

He used the booty te prepare another Muslim army and wrote to
the people of Makkah to participate in Jhaad..

 

© 307 edited 9:34 PM
Moma as a =
So a PNT e
aie fs det ir =

Let The Believers Put Their Trust In Allaah
Abou Bakr Radhi'Allaahu 3nhu summons the people of
Makkaah for Jhaad.
ee eee ¢@ 6% ¢ © ¢
[Letter of the Khaalifah to the people of Makkaah]

“In the name of Allaah, the most Gracious, most Merciful.

From: Abdullaah al-Atiq bin Abou Quhafah

Tee The eaawlan .£ Oo Hen BAAD ne dd Hwee ne de

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 9 of 70 PagelD #:

 

1489
1U. THE PEUPIE UI SALIEU WidKReall dU SUIT UULIUS,

As-Salaamu Alaykum.

All praise belongs to Allaah alone and salutations be to His
messenger. | have prepared to wage Jhaad on the enemies of the
Muslims and to conquer Syria. | am informing you of this so that
you may immediately comply with Allaah's commands:

‘Go Forth whether light or heavy and wage Jhaad with your wealth
and lives in the path of Allaah. This is better for you if only you
knew.’ [9:14]

This verse was revealed in your city,so you are more responsible
than others to comply. Whoever shows himself true by
implementing this is the best person. Whoever assists the Deen of
Allaah will be assisted by Allaah. As for him who remains aloof from
this task, Allaah does not care for him.

Race towards a paradise filled with grape-vines prepared by Allaah
for the Mujdeen, Muhaajireen and Ansaar, etc.

Sufficient for us is Allaah and what an excellent disposer of affairs

 

BEEP @ 275 edited 2:35 PM
: 2 Yaa
= August 19
aon Pederte W.. e-
»continued«

He stamped it with rasulAllaah's seal and sent it with Abdullaah bin
Huthaafah Radhi'Allaah 3nhu to Makkaah. When Ibn Huthaafah
reached Makkaah he shouted loudly. When the people had
gathered around him, he read it aloud. Suhayl bin Amr, Harith bin
Hisham and Ikramah bin Abi Jahl Radhi'Allaahu 3nhum stood up
and said, “We accept the invitation of he who calls to Allaah and
His Rasul and accept the word of rasulAllaah salAllaahu'aleyhi wa
sallem as true.”

Harith and Ikramah then said, “By Allaah, we will definitely help His
Deen. Why do we lag behind others? While it is true that they have
overtaken us by reaching their goal before us and we have been
deprived of that great virtue, at least we can have our names
included with theirs by joining them.”

Ikramah Radhi'Allaahu 3nhu took fourteen men from his tribe —
Makhzum, while Suhayl bin Amr went with forty youths from Banu
Amir, including Harith bin Hisham. Others from Makkaah joined
them until they became an army of 500 going to Medinah. Abou
Bakr Radhi‘Allaahu 3nhu wrote to the Hawazin and Thafig tribes
who sent 400 men to Medinah.

Abdillaah bin Said narrates from Abou Amir:

We were in Taif when 400 men of Hawazin and Thafiq immediately
responded upon reading Abou Bakr's letter. On the way we met
the men from Makkaah so that we became a total of 900. Each of
us said, “| am enough to confront 900 Roman horsemen all on my
own.”

When we arrived at Medinah, we encamped at Baqi. Abou Bakr
Radhi‘Allaahu 3nhu was informed and he ordered, “Leave your
camp and go straight to where your brothers, Shurahbil bin

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 10 of 70 PagelD #: 1490
Hasanah, Yazid bin Abi Sutyan and Rabi'ah bin Amir, are.”

At that time, they were all waiting at the border. Upon reaching
them, we waited there for twenty days during which time other
delegations came and joined us.

Shaddaad bin Aws Radhi'Allaahu 3nhu narrates:

Abou Bakr Radhi‘Allaahu 3nhu came one day with a few
Muhaajireen and Ansaar and gave a befitting speech while
standing. After praising Allaah and sending salutation on
rasulAllaah salAllaahu‘aleyhi wa sallerm, he said, “O' people,
amongst the obligations which Allaah has decreed upon the
Muslims is Jhaad, the reward for which is very great in the Eyes of
Allaah. Purify your intentions and have only good desires so that
your rewards may increase. 0" slaves of Allaah, hasten to fulfil the
obligation of your Rabb and the Sunnah of your True Guide. There
can only be one of two outcomes to the endeavour upon which
you embark — victory or martyrdom. Whoever is martyred will
meet those who have died before him and his reward is upon
Allaah!”

Abdullaah bin Said narrates:

| said to Abou Amir, “Describe Abou Bakr.”

He said, “He had a wheatish-coloured complexion, thin tall body
and his beard was not very thick.”

 

 

Abu Amir narrates:
400 men came from Hadraamawt also. @ 766 edited 8:07 PM
Vj :
ee August 20
Pe ee 3,

Let The Believers Put Their Trust In Allaah
xt Ibn al-Qayyim said, in regards to the description of the Paradise
and the delights that it contains:

“And if you ask about its ground and its soil, then it is of musk and
saffron.

And if you ask about its roof, then it is the Throne of the Most
Merciful.

And if you ask about its rocks, then they are pearls and jewels.

And if you ask about its buildings, then they are made of bricks of
gold and silver.

And if you ask about its trees, then it does not contain a single tree
except that its trunk is made of gold and silver.

And if you ask about its fruits, then they are softer than butter and
sweeter than honey.

And if you ask about its leaves, then they are softer than the
softest cloth.

And if you ask about its rivers, then there are rivers of milk who's
taste does not change, and rivers of wine that is delicious to those
who drink it, and rivers of honey that is pure, and rivers of water
that is fresh.

And if you ask about their food, then it is fruits from whatever they
will choose, and the meat of whatever birds they desire.

And if you ask about their drink, then it is Tasneem, ginger, and
Kaafoor.

And if you ask about their drinking cups, then they are crystal-clear
and made of gold and silver.

And if you ask about its shade, then a fast rider would ride in the
shade of one of its trees for a hundred years and not escape it.

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 11 of 70 PagelD #:

 

1491
And if you ask about its vastness, then the lowest of its people
would have within his kingdom and walls and palaces and gardens
the distance that would be travelled in a thousand years.

And if you ask about its tents and encampments, then one tent is
like a concealed pear! that is sixty miles long.

And if you ask about its towers, then they are rooms above rooms
in buildings that have rivers running underneath them.

And if you ask about how far it reaches into the sky, then look at
the shining star that is visible, as well as those that are far in the
heavens that the eyesight cannot possibly reach.

And if you ask about the clothing of its inhabitants, then they are
of silk and gold.

And if you ask about its beds, then its blankets are of the finest silk
laid out in the highest of its levels.

And if you ask about the faces of its inhabitants and their beauty,
then they are like the image of the Moon.

And if you ask about their age, then they are young ones of 33
years in the image of Adam, the father of humanity.

And if you ask about what they will be hearing, then it is the singing
of their wives from among the Hoor al-‘Ayn, and better than that
are the voices of the Angels and the Prophets, and better than that
is the Speech of the Lord of the Worlds.

And if you ask about their servants, then they are young boys of
everlasting youth who resemble scattered pearls.

And if you ask about their brides and wives, then they are young
and full-breasted and have had the liquid of youth flow through
their limbs; the Sun runs along the beauty of her face if she shows
it, light shines from between her teeth if she smiles; if you meet
her love, then say whatever you want regarding the joining of two
lights; he sees his face in the roundness of her cheek as if he is
looking into a polished mirror, and he sees the brightness from
behind her muscles and bones; if she were to be unleashed upon
the World, she would fill what is between the Heavens and the
Earth with a beautiful wind, and the mouths of the creation would
glorifly, praise, and exclaim greatness, and everything between the
East and the West would be adorned for her, and every eye would
be shut from everthing but her, and the light of the Sun would be
outshone just as the light of the Sun outshines the light of the
stars, and everyone on the face of the Earth would believe in the
Ever-Living, the One who Sustains and Protects all the exists.

And the covering on her head is better than the World and all that
is in it, and she does not increase with age except in beauty; free
from an umbilical cord, childbirth and menses, and pure of
mucous, saliva, urine and other filthy things; her youth never
fades, her clothing is never worn out, no garment c

© 20: adited 9:07 PM

 

ary ee Peles

Let The Believers Put Their Trust In Allaah
an be created that matches her beauty, and no one who is with
her can ever become bored; her attention is restricted to her
husband, so she desires none but him, just as his attention is
restricted to her so she is the sole object of his desire, and he is
with her in utmost safety and security, as none has touched her
before of either humans or Jinn.

And if you ask about the Day of Increase (in reward) and the visit of
the all-Mighty, all-Wise, and the sight of His Face - free from any
resemblance or likeness to anything - as you see the Sun in the
middle of the day and the full Moon on a cloudless night, then

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 12 of 70 PagelD #: 1492
listen on the day that the caller will call: ‘0 People of Paradise! Your
Lord - Blessed and Exalted - requests you to visit Him, so come to
visit Him’ So they will say: We hear and obey!’

Until, when they finally reach the wide valley where they will all
meet - and none of them will turn down the request of the caller -
the Lord - Blessed and Exalted - will order His Chair to be brought
there. Then, pulpits of light will emerge, as well as pulpits of pearls,
gemstone, gold, and silver. The lowest of them in rank will sit on
sheets of musk, and will not see what those who are on the chairs
above them are given. When they are comfortable where they are
sitting and are secure in their places, and the caller calls:‘O People
of Paradise! You have an appointment with Allaah in which He
wishes to reward you!’ So they will say: ‘And what is that reward?
Has He not already made our faces bright, made our scales heawy,
entered us into Paradise, and pushed us away from the Fire?’ |
And when they are like that, all of a sudden a light shines that
encompasses all of Paradise. So, they raise their heads, and,
behold: the Compeller - Exalted is He, and Holy are His Names -
has come to them from above them and majestified them and
said: ’O People of Paradise! Peace be upon you! So, this greeting
will not be responded to with anything better than: ’O Allaah! You
are Peace, and from You is Peace! Blessed are You, O possessor of
Majesty and Honor!’ So the Lord - Blessed and Exalted - will laugh
to them and say: ‘O People of Paradise! Where are those who used
to obey Me without having ever seen Me? This is the Day of
Increase!’

So, they will all give the same response: ‘We are pleased, so be
pleased with us!’ So, He will say: ’O People of Paradise! If | were not
pleased with you, | would not have made you inhabitants of My
Paradise! So, ask of Me!’ So, they will all give the same response:
"Show us your Face so that we may look at it!" So, the Lord - Mighty
and Majestic - will remove his covering and will majestify them and
will cover them with His Light, which, if Allaah - the Exalted - had
not Willed not to burn them, would have burned them.

And there will not remain a single person in this gathering except
that his Lord - the Exalted - will speak to him and say: ‘Do you
remember the day that you did this and that?’ and He will remind
him of some of his bad deeds in the Worldy life, so he will say: ‘0
Lord! Will you not forgive me?’ So, He will say: ‘Of course! You have
not reached this position of yours (in Paradise) except by my
forgiveness.’

So, how sweet is this speech to the ears, and how cooled are the
righteous eyes by the glance at His Noble Face in the Afterlife.

‘Some faces that Day will be shining and radiant, looking at their
Lord.’
[al-Qiyaamah : 22-3]

[Haadi al-Arwaah ilaa Bilaad il-Afraah by Ibn al-Qayyim, pg. 193]

Let The Believers Put Their Trust In Allaah
Forwarded from Shaykh Sulayman al-Alwaan

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

Page 13 of 70 PagelD #: 1493
 

=

Let The Believers Put Their Trust In Allaah

Umar Al-Farug (sic aill .su2)) was so deeply interested in the
outcomes of Qadissiyya battle that he used to go outside the gates
of Madinah early in the morning, to see if he could, by chance,
meet some messenger from the battlefield.

A messenger from Qadissiyya was about to enter Madinah, when
Umar bin A-Khattab (aic alll s.2,) stopped him and asked, "Where
are you coming from, O young man?” The messenger replied,
“From the field of Al-Qadisiyyah!” He did not recognize Caliph.

Consider the humility of Umar bin Al-Khattab that he did say not
he was the Commander of the Believers. The bearer of the news
was mounted on a she-camel, while Umar followed him on foot.
Umar then asked him, “How is the situation in Al-Qadisiyyah? What
is the outcome of the battle?” The messenger then told him the
good news of the victory of the Muslims. Umar said to the
messenger, “Just narrate the whole incident. How did the Muslims
win?” The bearer of the news began to recount the detail while
riding his she-camel. Unrecognized, Umar followed him quickly on
foot, gleaning the outline of the battle. Entering Madinah, the
people saluted Umar addressing him as the Commander of the
Believers. It was only then the bearer of the news realized that he
had been talking to Caliph Umar bin Al-Khattab (aic ail u2,)
himself.

Abashed, he cried out, “Why didn't you tell me that you yourself
are the Caliph?” The caliph replied simply, “It is well, my brother.”

Let The Believers Put Their Trust In Allaah

Al-Haafidh ibn Katheer rahimahullaah said:

“The Muslims invaded India at the time of Mu'awiyyah, in 44 AH. It
was also invaded by the great ruler Mahmoud ibn Sabuktagin, the
ruler of Ghaznah who conquered India around 400 AH. He invaded
the land, where he killed, took prisoners, and captured booty. He
entered Somnath where he broke the greatest idol that they used
to worship, and he captured its swords and necklaces. Then he

ratormad pafn an yiietaviniuse

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 14 of 70 PagelD #: 1494
IELUI Neu, Sale alu VILLUTIWUDd.
[Al-Bidaayah wa'n-Nihaayah (6/223)]

Thawbaan said that the Messenger of Allaah salAllaahu'3leyhi wa

sallem said,

“Allah has protected from the hellfire two groups of my Ummaah:
A group that will conquer India and a group that will be with Esaa

ibn Maryam.”

[Ahmad, Nisaa'ee, and Tabaraani]

Abou Hurayrah said that the Messenger of Allaah salAllaahu'3leyhi
wa Sallem mentioned India and said,

“A group of you will conquer India, Allaah will open (conquer) it for
them to the extent that they (Muslims) bring its (India's) kings
chained. Allaah will forgive their (Muslim fighters) sins. When they
(Muslim fighters) return back (from India), they will find Esaa ibn
Maryam in Ash-Shaam (Syria).”

[Na‘eem bin Hammaad's Kitab Al-Fitan]
Hence Hammood at-Tuwaijri said:

“What is mentioned in the hadeeth of Abou Hurayrah
Radhi‘Allaahu 3nhu, which was narrated by Na'eem ibn Hammaad
(the hadeeth above), about the conquest of India has not
happened up till now, but it will happen when Esaa ibn Maryam
3leyhi'salaam descends, if the hadeeth that says that is saheeh.”

 

[ithaaf al-Jamaa'ah (1/366)]

Let The Believers Put Their Trust In Allaah
Forwarded from Ghurabah

Imam Anwar al-‘Awlaki(alll ao>) said:

Al-Makarri, the classical Muslim historian. He said, and this was
while the Muslim Towns were falling down, al-Makarri says:

The Muslim Towns were being invaded by the crusaders one town
after another, and they were falling one after another, and you can
walk into the Mosques of Andalus, and you can hear nothing about
what is happening to the Muslims!

Els Vg Sito WS

Nobody talks about it in the Khutbah, nobody talks about it in the
lessons, nothing! The Scholars are talking about theoretical things
and they are leaving the Ummah, and the Ummah is being
betrayed and they are doing nothing!

Ibn Hazm al-Andalusi, the famous scholar from Andalus, was so
frustrated and fed up with the situation of the scholars and the
Imams of al-Andalus, he said:

"Do not be deceived by these Fussaq (corrupt people)."

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 15 of 70 PagelD #: 1495

 
He called them tussaq, corrupt. He said:

"Don't be deceived by these Fusséq who claim to be scholars while
they are wearing the skins of sheep on hearts of wolves.”

He said what are they doing? They are doing nothing for the
Ummah. The Ummah is falling down, the Ummah is being fought
against, and the land of al-Andalus is being invaded, and they are
talking about some other issues. You know, don't think that our
religion is just, we talk about theoretical things and we stay away
from what is happening to the Ummah. That is why the Muslims in

Spain, lost Spain.

 

CEYLON

Bay of

Bengal

 

MUGHAL EMPIRE 1526-1707
Extent of Mughal Empire

C) in 1830 ~ .

oO Expansion of Mughal
Empire te 1605

SS Expansion of Mughal
Empire to 1707

ee Mughal expansion into
Bébur's Afghan kingdom

=— Boundary of Suri empirn

_ Routes of Mughal

‘expansion campaigns

Mughal (Mongol) riled in India [1526-1707] from Turkic

Mongol origin.

 

Shaykh
Abdullaah
Azzaam
(atl omy’

“The dav [started living amongst the Mujaahid people of

Vghanistan, | realised that | was one of the living. Therefore

| consider mv total life ‘span © tight and a hall Vears: seven
sears in the ghia in 1 dihe rad and asear and a halfin the

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

Page 16 of 70 PagelD #: 1496
Jithaad in Palestine.
Without Jihaad. people are dead, humiliated, subjugated,
cowards. There is no difference between them and the

tlead.”

 

 

Umm “Umaarah, Nuseybah Bint Ka‘b Al Ansaariyyah:

It was said in her biography in Siyar An-Nubala’ [2/278], “Umm
‘Umaarah witnessed the night of Al '‘Aqabah, and witnessed Uhud,
and Al Hudaybiyah, and the day of Hunayn, and the day of Al
Yamamah, and she fought and did amazing things, and her hand
was cut off in the Jhaad.”

Al Waqidi said, “She witnessed Uhud with her husband, Ghaziyyah
Bin ‘Amr, and with her two sons. She went out to give water and
with her was water skin; and she showed extreme courage, and
was wounded with 12 injuries. Damrah Bin Sa’id Al-Mazini said
about his grandmother on Uhud, “I heard the Messenger of Allaah,
say, ‘Indeed the status of Nuseybah Bint Ka'b today is better than
the status of so-and-so and so-and-so.” And she was seen that day
fighting very intensely, and she had tied her dress to her waist
until she was wounded with 13 injuries, and she would say, ‘Indeed
Iwas looking at Ibn Qami'ah..’ while he was hitting her shoulder,

and it was her greatest wound and she treated it for a year. Then
the Caller of the Messenger of Allaah called out to go to Hamra Al-
Asad, so she tied her dress, but couldn't [go] because of the
dripping blood, may Allaah be pleased with her and have Mercy on
her.”

Umm 'Umaarah said, “| saw that the people had exposed the
Messenger of Allaah except for a group of ten, and | and my two
sons and my husband were next to him, keeping the people away
from him, and the [Muslims] were passing by him, defeated. The
Messenger of Allaah saw me with no shield and he saw a man
running away with a shield so he said, “Give your shield to one who
is fighting!” So he threw it, and | took it, and | began to shield the
Messenger of Allaah with it. And the horsemen did many things to
us, and if they were on foot like we were, we would have crushed
them, In Shaa Allaah. A man came on a horse and was hitting me,
so | shielded him so that he could not do anything. He turned so!
hit the hamstring of his horse so he fell on his back, and the
Messenger of Allaah began to shout, “O son of Umm 'Umaarah!
Your mother, your mother!” She said, “So he helped me against
him until he died.”

Abdullah Bin Zayd - the son of Umm 'Umaarah - said: “| was
wounded on that day, and the blood would not stop flowing. So
the Prophet said, ‘Bandage your wound.’ My mother came to me
with a waist-wrapper. She tied my wound while the Messenger of
Allaah was standing, and he said, ‘Rise, my son, and strike the
people!’ Then he said, Who could endure what you endure, O
Umm ‘Umaarah?” Umm "Umaarah said, “The one who hit my son
approached, so the Messenger of Allaah said, This is the one who
hit your son!’ She said, ‘So | stood in his way and hit his thigh and
he collapsed. | saw the Messenger of Allaah smile until | saw his
molar teeth, and he said, ‘You have taken your revenge, O
*‘Umaarah! Then we hit him with our weapons until we finished

bie -5 4h. n-ne Hid mente. had. ANAL woh Ae.

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 17 of 70 PagelD #: 1497
TMT, SU Ue rt Upl IEL SdIU, Fl dls Ue LU Alld!l Wy Iiidue yuu
victorious.”

Abdullaah Bin Zayd Bin ‘Asim also said, “I witnessed Uhud, and
when the people parted from the Messenger of Allaah |
approached him, and my mother and | defended him, so he said,
‘The son of Umm ‘Umaarah?’ | said, Yes.’ He said, Throw! So while
next to him, | threw a rock at a man, and he was on a horse, and |
hit the eye of his horse, and the horse became confused and fell
with its rider. So | began to throw rocks at a man in front of him
and the Prophet was smiling, and he looked at the injury on my
mother’s shoulder and said, Your mother, your mother! Tie her
wound! 0 Allaah, make them my companions in Paradise! | said, ‘I
do not care what befalls me in this world.”

From Muhammad Bin Yahya Bin Hibban, who said, Umm 'Umaarah
was wounded with 12 injuries at Uhud, and her hand was cut off
on the day of Al-Yamamah, and she was wounded on the Day of Al-
Yamamah with 11 wounds besides her hand, and she came to Al-
Madinah wounded. Abu Bakr, may Allaah be pleased with him, saw
her, and he was the Khalifaah. He went to her to ask about her,
and her son, Habib Bin Zayd Bin 'Asim was the one Musaylamah t
© 86 7:23 PM

 

 

Let The Believers Put Their Trust In + Allaah
he Liar cut into pieces, and her other son, Abdullaah Bin Zayd Al-
Mazuni who was the one who narrated the ablution of the
Messenger of Allaah, he was killed on the day of Al-Hurrah, and he
was the one who killed Musaylamah the Liar with his sword.

In Sifat As-Safwah [2/63] it was said about her that ‘Umar Bin Al-
Khattab, may Allaah be pleased with him, narrated from the
Prophet salAllaahu'aleyhi wa sallem, that he said, “I did not look
left or right on the day of Uhud except that | saw her fighting in
front of me.” :

And it was also narrated about her in ALsabah [4/418] from her
story, “Al-Waqidi mentioned that when Nuseybah Bint Ka'b heard
about the killing of her son, Habib Bin Zayd, by Musaylamah, she
made an oath to Allaah that she would die before Musaylamah or
kill him, So she witnessed Al-Yamamah with Khalid Bin Al-Waleed,
may Allaah be pleased with him, and with her was her son,
Abdullaah, may Allaah be pleased with him. Musaylamah was killed
and she lost her arm in the fight.

Ibn Hisham mentioned in his Ziyadah, from Umm Sa'd Bin Sa’d Bin
Ar-Rabi’, that she said, “l entered upon Umm ‘Umaarah, so | said,
‘O aunt, inform me! [Umm "Umarah] said, ‘| went out - meaning on
the day of Uhud - and | had a water skin with water, and we
reached the Messenger of Allaah while he was with his

companions and the victory was for the Muslims. But when the
Muslims got defeated | went towards the Messenger of Allaah and |
set out to fight and protect the Messenger of Allaah with the
sword, and | would throw with the bow, until | got wounded.’

Umm Sa'id Bint Sa’d Bin Ar-Rabi’ said, “| saw her shoulder and it
was hollow and had a depression. | said, ‘Who hit ye there?’ She
said, ‘Ibn Qami'ah.”

   

 

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 18 of 70 PagelD #: 1498
‘Let The Believers Put Their Trust In Allaah
? Fardh Ayn // Fardh Kifayah ?

Hanafi Madhab:

Ibn Aabidin said: “Jhaad becomes Fardh Ayn if the enemy attacks
one of the

borders of the Muslims, and it becomes Fardh Ayn upon those
close by. For those who are far away, it is Fardh Kifayah, if their
assistance is not required. If they are needed, perhaps because
those nearby the attack cannot resist the enemy, or are indolent
and do not fight Jhaad, then it becomes Fardh Ayn upon those
behind them, like the obligation to pray and fast. There is no room
for them to leave it. If they too are unable, then it becomes Fardh
Ayn upon those behind them, and so on in the same manner until
the jihad becomes Fardh Ayn upon the whole Ummah of Islaam
from the East to the West.”

— Hashiyat Ibn Aabidin 3/238.

Maaliki Madhab:

In Hashiyat ad Dussudi it is stated: Jhaad becomes Fardh Ayn upon
a surprise attack by the enemy. Dussudi said: "Wherever this
happens, Jhaad immediately becomes Fardh Ayn upon everybody,
even women, slaves and children, and they march out even if their
guardians, husbands and creditors forbid them to.”

— Hashiyat ad Dussuqi 2/174.

Shafi'ee Madhab:

In the Nihayat al Mahtaj by Ramli: “If they approach one of our
lands and the

distance between them and us becomes less than the distance
permitting the shortening of prayers, then the people of that
territory must defend it and it becomes Fardh Ayn even upon the
people for whom there is usually no Jhaad; the poor, the children,
the slaves, the debtor and the women.”

— Nihayat al Mahtaj 8/58.

Hanbali Madhab:

In Al Mughni by Ibn al Qadamah: “Jhaad becomes Fardh Ayn in
three situations:

1) If the two sides meet in battle and they approach each other.
2) If the Kuffaar enter a land, Jhaad becomes Fardh Ayn upon its
people.

3) If the Imaam calls a people to march forward it is obligatory
upon them to march forward.”

— Al Mughni 8/354.

Ibn Taymeeyah remarked: “If the enemy enters a Muslim land,
there is no doubt that it is obligatory for the closest and then the
next closest to repel him, because the Muslim lands are like one
land. It is obligatory to march to the territory even without the
permission of parents or creditor, and narrations reported by
Ahmad are clear on this.”

— Al Fatawa al Kubra 4/608. @ 420 12:20 PN

 

acute

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 19 of 70 PagelD #: 1499

 
There are two types of Jhaad against the Kuffaar.

  
 
  
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
   
 
 
 
 
  
 
  
   
 

+ Offensive Jhaad » (Where the enemy is attacked in their own
territory):

(Where the Kuffar are not gathering to fight the Muslims) - The
fighting becomes Fardh Kifayah with the minimum requirement of
appointing believers to guard borders and the sending of an army
at least once a year to terrorize the enemies of Allaah. It is a duty
of upon the Imaam to assemble and send out an army unit into
the land of war once or twice every year. Moreover, it is the
responsibility of the Muslim population to assist him, and if he
does not send an army he is in sin. [Refer to ‘Haashiyat Bin
Aabideen’ 3/238].

The Ullema have mentioned that this type of Jhaad is for
maintaining the payment of Jizyah. The scholars of the principles of
religion have also said: “Jhaad is Da'wah with a force, and is
obligatory to perform with all available capabilities, until there
remains only Muslims or people who submit to Islaam.” [Hashiyat
Ash Shouruni and Ibn al-Qasim in Tahfa al Mahtaj ala al-Minhaj
9/213].

+ Defensive Jhaad +

This is expelling the Kuffaar from our land, and it is Fardh Ayn, a
compulsory duty upon all (individual obligation). it is the most
important of the compulsory duties and arises in the following
conditions:

A) lf the Kuffaar enter a land of the Muslims.

B) Ifthe rows meet in battle and they begin to approach each
other,

© If the Imaam calls a person or a people to march forward then
they must march.

 
 
    
  
   
 

D) If the Kuffaar capture and imprison a group of Muslims.

 

 

Let The Believers Put Their Trust In Allaah
Forwarded from Ghurabah
Brother and sisters Allah azza wajal will present present you with
good opportunities. See that's what life's about. It's opportunities.
You need to grab that opportunity as soon as you could lay your
hands on it. Don't let it go. Because some of those moments will
never come again. If you missed it once then you missed it for life.

— = a)

Imam Anwar al Awlaki Rahimahullah

oes Telegram Channel

 
  

 

Let The Believers Put Their Trust In Allaah
“The Sahabiyaat weren't overweight like the women nowadays, so

aot ade ssssspe ete seek a Se ies Boece BL ose ee

  
 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 20 of 70 PagelD #: 1500

 
Uidl LIEY WETE UNADIE LO MOVE IT OMI WIE PIdle, KAaler, liey were
so slim that sometimes you didn’t know if they are present or not.
For example, once A’iishah Radhi‘Allaah 3nha descended from the
litter on the back of her camel and when the Sahabah lifted the
litter back on the camel, they didn’t notice that she wasn't sitting
inside it and only realized it later (the litters back then used to have
curtains and you couldn't see the inside).

They didn’t know if Aishah was sitting on the litter and here you
can see how slim the women used to be. But nowadays the women
are like iron clads, Ma Shaa Allaah.

Why? Because nowadays they have servants, don’t breastfeed
their kids, do their laundry or clean up their houses. They simply
cross one leg over the other and read their magazines, watch TV
or busy themselves with similar things. And if you say anything to
them, they reply to you: “Ibn Hazm said that the wife doesn’t have
to serve her husband.”

Ma Shaa Allaah, how knowledgeable the women nowadays are,
may Allaah help those who marry these ‘knowledgable’ women.”

(Shaykh Abdullaah Azzaam | ail an>,)

eae aes

@© 140 4:46PM

 

Let The Believers Put Their Trust In Allaah

In the Bamiyah valley of Afghanistan used to lay one of the tallest
idols in the world — measuring to 175 ft high. The statue was
believed to be an image of Guantama Buddha. It was completed in
5 AD, visited by Buddhists worldwide.

Under the Abbasid Khilaafah, the idol was defaced to stop people
from worshipping it.

However, under the laws of Shar3iyyah, Mullaah Omar ail an>,
ordered the statue to be destroyed.

83. And indeed, among his kind was Ibraheem.

84, When he came to his Lord with a sound heart,

85. [And] when he said to his father and his people, What do you
worship?

86. Is it falsehood [as] gods other than Allaah you desire?

87. Then what is your thought about the Lord of the worlds?”

88. And he cast a look at the stars

89. And said, ‘Indeed, | am [about to be] ill.’

90. So they turned away from him, departing.

91. Then he turned to their gods and said, ‘Do you not eat?

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

Page 21 of 70 PagelD #: 1501
92. What is [wrong] with you that you do not speak?’

93. And he turned upon them a blow with [his] right hand.

94, Then the people came toward him, hastening.

95. He said, ‘Do you worship that which you [yourselves] carve,
96. While Allaah created you and that which you do?’

[Surah as-Saaffaat]

Let The Believers Put Their Trust In Allaah
? Seeking assistance from the kuffaar ?

* Hanafi Madhab «

Muhammad bin al Hasan said: “It is acceptable for Muslims to ask
help from the Mushrikun against the Mushrikun if the rule of
Islaam has the upper hand.”

— Sharaha Kitaab as Sir Fagara 201.

Al Jassas said: Our peers said, “It is acceptable to seek help in
fighting from Mushrikun against Mushrikun that when the coalition
becomes dominant, the rule of Islaam is uppermost.”

— Ahkam al Qur‘aan by Jasssas.

* Maliki Madhab =

Ibn al Qasim said: “It is not my opinion that they may seek their
assistance in fighting alongside with them unless they occupy
servant roles, then | see no problem with this.”

— Al Maduna 2/40,

Malik said: “It is not my opinion that they may seek help from
Mushrikun against Mushrikun unless they occupy servant roles.”
— Al Qurtubi 8/100.

* Shafi'ee Madhab =

Ar Ramli said: “The Imaam or second in command may ask help
from the kuffaar, even if they are Ahlul Harb, if he knows they have
a good opinion of us under the condition that we need them to
serve or fight because we are few.”

— Nihayat al Mahtaj 8/58 and Takmila al Majmua 19/28.

+ Hanbali Madhab

Ibn Qadamah said: “From Ahmad it is permissible to ask help from
the Mushrikun, in fact it is Anmad's opinion that the kaaffir has a
share in the booty if he participated in the expedition under the
Imaam. He went outside of the opinion of the majority which does
not allow him a share.”

— Al Mughni 8/414.

Veet ie a ee |
(consensus) on the permissibility of
seeking help from the Munafiq

(hypocrite) during Jihad and also from
the Faasiq, in fact even from the

  

Mushrik (polytheists) as mentioned by

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

Page 22 of 70 PagelD #: 1502
Sits ee merical elmer tia eet)

UE aaa l aval
WHEN YOU MEET THOSE WHO
WS aa ae aa
SERS
Ue eae UT
PRN Tee
Sea Ne
UNLESS SWERVING LAS A
STRATEGY] FOR WAR OR
SER TO a
COMPANY, HAS CERTAINLY
RETURNED WITH ANGER
PL me INS
REFUGE IS HELL — AND
WRETCHED IS THE
DESTINATION.”

[ AL-ANFAAL 15-16]

 

Let The Believers Put Their Trust In Allaah

“O you who have believed, when you meet those who disbelieve
advancing [for battle], do not turn to them your backs. And
whoever turns his back to them on such a day, unless swerving [as
a strategy] for war or joining [another] company, has certainly
returned with anger from Allaah, and his refuge is Hell - and
wretched is the destination.”

— Al Anfaal : 15-16

Abou Hurayrah narrated: The Messenger of Allaah salAllaahu
aleyhi wa sallem said: “Stay away from the seven destroyers of
your deeds: Associating another deity with Allaah, sorcery,
murder, usurping the wealth of an orphan, dealing with interest,
turning one’s back during battle, and accusing the chaste with
adultery or fornication.”

— Al Bukhaaree and Muslim

Ibn Al Mubaarak narrated that Ibn Abbas said: If one man runs
away from three, he hasn't turned his back in battle. If he runs
from two then he has turned his back in battle.

“If there are among you twenty steadfast, they will overcome two
hundred. And if there are among you one hundred steadfast, they
will overcome a thousand of those who have disbelieved because
they are a people who do not understand. Now Allaah has

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

Page 23 of 70 PagelD #: 1503
lightened [the hardship] for you, and He knows that among you is
weakness. So if there are from you one hundred steadfast, they
will overcome two hundred. And if there are among you a
thousand, they will overcome two thousand by the permission of
Allaah. And Allaah is with the steadfast.”

— Al Anfaal : 65-66 @ 1244 7FAGPN

 

 

Let The Believers Put Their Trust In Allaah

Forwarded from Shaykh Abdul Aziz At-Tarefe

Fasting Muharram is better than fasting the rest of the months just
as night prayer is better than optional day prayer, due to the
hadith, “The best fasting after Ramadan is that of Muharram and
the best prayer after the obligatory one is night prayer.”

eae lol all JUL LS Jad LoS 5p il Ay plo Jia) p20 pluo
)Jalll 8\Lo 209,40] 12) d\Lall Ladly p20) olan, s9) pluall J.2dil
ei

42 9:26 AM

 
 
 

 

es ae le ee
Let The Believers Put Their Trust In Allaah
You cannot live alone. Do not live alone, as the wolf eats up the
lone sheep, and Shaytaan is close to the one who is alone and is
farther from two who are together. So, if you live somewhere, live
with at least one other person, and this one person should be
righteous.

Friends are like a row of connected test tubes: if liquid overflows in
one tube, the excess flows into the other tubes until there is an
equal amount of liquid in all the tubes. Likewise, if you live with
corrupt people, they will take away many of your good deeds, and
you will decrease and decrease and decrease until you are all
equal in status. You will definitely end up like these interconnected
test tubes. A group of friends are all like each other, and the longer
the friendship lasts, the closer the character and manners of each
person in the group will be to the others. Do not believe that a
good person can live for long with a corrupt person, unless the
corrupt person improves and follows the example of the good
person.

This is why you should look for the good people, and a friend is like
a chain: he will either drag you into Paradise or drag you into Hell.
He will either cause you problems or he will help you solve your
problems.

After this, work on guarding your tongue, because most of the
torture in Hell is because of the tongue: “And will people be
dragged on their faces inte Hell because of anything other than
what their tongues have brought forth?”

After this, work on making good use of your time. Do not waste
your time. Always try to bring about some benefit from your social
gatherings. So, if you see people talking about food, drink, telling
jokes, etc. Tell them: “Guys, | read a story today to tell you about
something that happened in Syria, or something that the Afghans
did.” or say: “What do you think about this hadeeth? | read the
Tafseer of this verse to tell you about.” and so on.

Rannfit tham in thic antharing and accor tham utith camathind

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 24 of 70 PagelD #: 1504
VCMICil LISI tt US Beu ici Br oi VeLUPy LETC V¥ELE SYVETICU 5
that will benefit them. Sit down together and read the Qur'aan,
read the biographies of the Prophet salAllaahu'aleyhi wa sallem
and the Companions, a simple explanation of the Qur'aan such as
‘Tafseer al-alalayn' - a simple, general explanation - and read a
simple book of Figh, especially regarding how to pray. Read the
entire section on how to pray, such as ‘Figh as-Sunnaah.’ Read in
detail how to make wudhoo, because it doesn't make sense to sit
for thirty years not knowing the proper way of making wudhoo,
performing prayer, etc. - you pray while not knowing the
fundamentals of the prayer and wudhoo, and you do not know the
details of optional fasting, etc. So, do all of this combined with
good friends and a pure, truthful intention.

And stay away from women (and likewise, women should apply the

same for men), as this is the source of all tribulation for those at

your age, and in fact for those at any age. Stay from women who

are forbidden for you. It is an obligation for you to stay away from Hide all
them. Of course, all of the women in this land are forbidden for
you. It is forbidden for you to look at them, it is forbidden for you
to sit with them, it is forbidden for you to chat with them, and it is
forbidden for you to be alone with them. The heart cannot bear
these things because the glance is one of iblees' poisonous
arrows. Whoever lowers his gaze from what Allaah has forbidden
will be given a sweetness by Allaah that he will feel in his heart. But
to look, to continue looking, and to allow this arrow to strike you in
the heart - not just an arrow, but a poisonous arrow that poisons Hide all
your heart - to let an arrow strike you day after day after day, this

will make your heart weak and unable to face the problems of life.

This is why you find a person who is drowning in desires to be

weal-hearted.

Hide all

Hide all
As for the heart of the believer, his heart is strong and he isn't
affected by anything. His heart is strenghtened by worship, and
therefore does not become scared or shaky. As for the heart of the
sinner, you see it shaking. Why? Because the arrows have killed Hide
him just like someone who has an .

a

Let The Believers Put Their Trust In Allaah

ulcer in his stomach and cannot eat because of it. Hide all
Work for Allah and stick together, and the more you work for

Allaah, the more your souls will become strong and rise, and you

will ascend rapidly upon the path of those who are ascending

towards Allaah, | advise you to recite the Qur'aan everyday, Hide all
because the Qur'aan is like water for a plant. It is the life of the

heart, and the water and life for the heart is the Qur'aan.

— at-Tarbiyah alJihaadiyyah wal-Bina | 5/35-36

Ts
IS IT TO SEE TODAY — Hide al

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 25 of 70 PagelD #: 1505
Ha Sg
sts A a
Ue NTU Laks
AU ema
a en
Z STRENGTH.”

trust.in.allaah

 

Let The Believers Put Their Trust In Allaah

Abu Musa Al Ash’aaree narrated: The Messenger of Allaah
salAllaahu'aleyhi wa sallem said: “Free the Prisoners Of War, feed
the hungry, and visit the sick.”

— Al Bukhaaree

Al Nawaa'wee considers that the ruling on freeing the prisoner is
similar to the ruling on the enemy invading a Muslim land. In fact
he considers freeing the prisoner of war to be more of a priority
because the sanctity of the Muslim soul is greater than that of the
Muslim land.

An example of that is when a Muslim woman who was a prisoner
with the Romans in Amooriyah was slapped in the face by a
Roman. She then said: “Where is al Mutassim?” (al Mutassim was
the Muslim Khaalifah). When this was related to al Mutassim he
sent an entire army to free her.

The Crusaders took 500 Muslims as prisoners in al-Raha. So the
Sultan Imaad al-Deen Zinki conquered the town and released all of
its POWs.

When Salahudeen won against the crusaders in Hitteen he
released 20,000 Muslim POWs from the crusaders.

That was the state of the Muslim Mujdeen leaders. They would free
Muslim POWs while taking prisoners from their enemy and then
many of these non-believing POWs would embrace Islaam and end
up fighting against the kuffear. These are the ones meant by the
Messenger of Allaah in his hadeeth mentioned in Bukhaaree:
“Allaah is amazed with people who enter Paradise in chains!”
Which means that some nonbelievers are brought in chains as
POWs and then they believed in Allaah. So itis as if these chains
brought them to Islaam.

Our scholars say that it is a duty

on Muslims to free the POWs even if they have to expend all their
money. Many Mujdeen are forgotten, lingering in prison cells in
every continent around the world. Not even the islands of the sea
are spared. We need to raise the awareness of the Ummaah
regarding their issue, keep them in our du'aa and fight for their
release.

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 26 of 70 PagelD #: 1506
Let The Believers Put Their Trust In Allaah
Forwarded from Islamic Literature (Ameera)

me) Ave

URGENT WINTER
CLOTHES ‘APPE

esr er  m e OC-T eeleL Mite i

ee
OC ee ees

rere ee Loe er he
THE CAMPAIGN ENDS ON 28TH OCTOBER 2016

aL
LUTON (SLAMIC CENTRE. 116 BURY PARK RORO, LUTON, BEDFORDSHIRE, LU4 IKE

Se Ee

 

 
  
 
 
 
 
 
 
  

Oh brothers of islam! Come, therefore, to the
defense of your religion, and the victory of your
Lord, and the elevation of the way of your
Prophet (sallallahw alayhi wa salam}! Beloved
brother! Draw your sword, climb onto the back
of your horse, and wipe the blemish off your
Unimah, If you Go nol assume the responsibility,
who then will? - Shelkh Abdullah Azzam

  

Let The Believers Put Their Trust In Allaah
Forwarded from Shaykh Sulayman al-Alwaan
Shaykh Sulayman al-Alwaan:

"Knowledge" It's source is not based on excessive archiving,
labelling, categorising and reading - rather itis: Truthfulness and
Sincerity.

“Loils del, Wo Clinwaill 825 Vg olbgivoJl 5,75 ae>yo yu "prt ell”
“woe Vlg 5.0!

8)
eal
Cc
=
wee
=
3
mw
j
C
mu
I

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

Page 27 of 70 PagelD #: 1507
(Telegram Channel)

Let The Believers Put Their Trust In Allaah
Forwarded from Shaykh Sulayman al-Alwaan

 

vlgloll_aidl_JSjo#
#ShaykhAlwanConfined > 3502 :

Let The Believers Put Their Trust In Allaah
https://mydonate.bt.com/fundraisers/winterinsham

Donate and Share > 115 37 2

 

Let The Believers Put Their Trust In Allaah

Forwarded from Daily Reminders

Don't forget the last hour dear brothers and sisters, don't forget
to make duas for those oppressed & the imprisoned ones & the
mujahideen & the believers 745 0:59

Let The Believers Put Their Trust In Allaah
Forwarded from Daily Reminders
Al-Qaasim Ibn Muhammad, the grandson of Aboo Bakr, said:

“In my time the people were not impressed by speech, they were
impressed by actions. Anyone can say whatever he wants.”

[Aboo Daawood, Kitaab Al-Zuhd, p.354]

Let The Believers Put Their Trust In Allaah
As-Salaamu 3leykum wa Ra7matullaahi wa Barakaathu.

In Shaa Allaah you are all good in health and high in Eemaan.
| will soon start posting the 44 ways to support Jhaad — by /maam

Anwar al-Awlaaki (Rahimahullaah),

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 28 of 70 PagelD #: 1508
Hopefully we all benefit (even myself).

Please do share it around so that others may also benefit. Perhaps
it may help them out if they are struggling or are unable to find
ways to help the cause.

“So let those fight in the cause of Allaah who sells the life of this
world for the Hereafter. And he who fights in the cause of Allaah
and is killed or achieves victory - We will bestow upon him a great
reward,”

— Sourah al-Nisaa | Verse 74

OF pte | |=)

© 140 3:21AM

 

Let The Believers Put Their Trust In Allaah
Forwarded from One Nation Charity
*YEMEN APPEAL UPDATE*

One Nation

Alhamdulillah One Nation food parcels are being delivered to the
most needy in *YEMEN* Sana’a.

Yemen has been torn apart by conflict for the last two years. More
than 20 million people are in need of urgent aid and is in the midst
of a massive humanitarian crisis that only continues to
deteriorate. Two years of intense conflict has created Rising
hunger levels and have left many families close to breaking point.

We are delivering the following projects -
*Food parcels £20.00*

*Water tank £150.00*

*Medical aid*

Our team aims to deliver aid to the most needy areas in Yemen
and your continued donations and support will help make a huge
difference.

Please continue to donate:
www.OneNationUK.org

Regular updates

https://www.facebook.com/onenationUK?ref=bookmarks

&,01924856923
Reg charity no 1156200

Let The Believers Put Their Trust In Allaah

Pie eed Bee ee ee a

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

Page 29 of 70 PagelD #: 1509
Forwarded Trom Une wation Unarity

Saat aes

   
  
   

  
  

  
  

21 MILLION PEOPLE IN NEED OF
HUMANITARIAN AID. |
FOOD PARCEL: £20 WATER TANK: £150

ALSO DELIVERING MEDICAL AID pari Ls

  

Ben ee
Please Donate at:

OneNationUk.org

 

Let The Believers Put Their Trust In Allaah
Forwarded from One Nation Charity

   

 

Let The Believers Put Their Trust In Allaah

Are we true believers if we ignore the cries of our brothers and
sisters if they ask for our help..? ;

Let The Believers Put Their Trust In Allaah
parol Glos II all pow

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 30 of 70 PagelD #: 1510
44 ways to support fhaad — by imaam Anwar al-Awlaki all an>,)
[1/44] Having the right intention.

You must make the intentions of joining the ranks of the Mujdeen.
The Messenger of Allaah salAllaahu'aleyhi wa sallem says: ”
Whoever dies and has not fought or intended to fight has died on
2 branch of hypocrisy.”

— Related by Muslim.

Asign that an intention of a person is true is whether they are
preparing for Jhaad or not. Allah says: “And ifthey had intended to
go forth, they would have prepared for it.”

— Sourah at-Tawbah | Verse 46

The conditions for the defensive Jhaad are five as stated by
scholars such as Abou Qudamah:

Islaam, puberty, sanity, financial ability and to be free of physical
disabilities.

If a person lacks the financial ability and doesn't find anyone to
finance him or suffers from an illness or a disability that excuses
him from Jhaad then a sign of the true intention of such a person
is that he is sad that he is exempted from Jhaad. Allaah says about
the ones who could not afford the expenses of joining in the battle
of Tabouk:
“Nor fis there blame] upon the those who, when they came to you
that you might give them mounts, you said, 7 can find nothing for
you to ride upon." They turned back while their eyes overflowed
with tears out of grief that they could not find something to spend
{for the cause of Allaah.”

— Sourah at-Tawbah | Verse 92

eee am ten) ee as ar
7 iS — —ee

 

 

pall olo>JI ail pow
44 ways to support Jhaad — by /maam Anwar al-Awilak (alll ao>,)
[2/44] Praying to Allaah to award you with martyrdom.

RasulAllaah salAllaahu’aleyhi wa sallem says: “Whoever sincerely
asks Allaah to award him with martyrdom wauild be given the
rewards of martyrs even ifhe dies on his bead.”

— Related by Muslim.

Asking Allaah to die as a Shaheed pleases Allaah because it shows
Him that you are willing to give your life for Him. But you need to
be careful not to be merely paying lip service. A person who truly
asks for Shahaadah would respond to the call of Jhnaad whenever
he hears it and would eagerly search for death in the path of
Allaah.

The reason why the enemies of Allaah succeeded in defeating
some Muslims and taking over their land is because they have lost
their love for martyrdom.

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 31 of 70 PagelD #: 1511

 
RasulAllaah salAllaahu’aleyhi wa sallem says: “Wations will attack
you like a group of people eating trom a plate.” The Sahaabah
RadhiAllaahu 3nhum said: “ts that because we will be few in
numbers?” He saAllaahuraleyhi wa sallem said: “No, you will be
numerous but you will be like the foam of the sea, and Allaah will
take away from the hearts of your enemies the fear from you and
Allaah will cast in your hearts al-Wahn.” They asked: “What is al-
Waitin O’ Messenger of Allaah?” He salAllaahualeyhi wa sallem
replied: “The love of this world and the hatred of death.”
— Related by Abou Dawood.

Our culture of martyrdom needs to be revived because the enemy
of Allaah fears nothing more than our love of death.

Let The Believers Put Their Trust In Allaah
As-Salaamu 3leykum, please go follow this channel for beneficial
posts. You won't regret it. €J

Let The Believers Put Their Trust In Allaah
Forwarded from Islamic Literature (Ameera)

alS 39 ail Ao>59 pSulc p\Lusl
In‘sha‘Allah you are all well. | am planning to begin posting on End
of Times and Day of Resurrection. In'sha'Allah we all will benefit
from this. From everything we see before us, it seems we are close
to the Last Hour (plc! alls) and indeed we are here to please our
Lord. What will happen during the Last Hour, what will happen on
yawm al qayima, what are the punishments, how must we protect
ourselves...etc... In’sha’Allah this is what | will be focusing on. | ask
you to pass my channel on so we may all benefit in'sha‘Allah...May
Allah reward you for every word you read Allahumma ameen

pS.9 alll jl

islaamic Literature ‘=

| Telegram
Islaamic Literature &

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 32 of 70 PagelD #: 1512
   

 

   
 
  
 
 
 
 
  
 
 
 
 
  

Let The Believers Put Their Trust In Allaah
Forwarded from Daily Reminders

Back in the days of dawlatal Iraq an Istishadi bro that was jazrawi
went in to his Amaliya against an American base, before he could
get to his target the car blew up on his way, he didnt die but he
was propelled out of the car and into very far distance he lay
unconcious till next morning, when he woke up he saw nothing
was wrong with him at all and because he ended up in a farm of
some sorts with lot of trees basically an orchard and he saw all
these young Iraqi girls working there picking the fruit, he thought
he was in Jannah and started running towards the girls and calling
to them "yaa huriya, yaa huriya" the girls thought he was mad due
to his sandy clothes and look and took to their heels, he went after
them until they got to their house and he was grabbed by the
family and beaten up... that's when he realized he wasn't in jannah
because u dont get beaten up there, he told them that he was a
mujahid and that they should call his brothers they didnt believe
him but they called the brothers and they came, they were happy
to see him and everyone had a good laugh at this rare happening a
over some hot Iraqi. @73 248e_ ae

 

 

i 7 = —-—- += =<
foe eS g : eS SS Se ee

Let The Ballavere Put Their T Trust In Allaah

Forwarded from Imam Anwar Al Awlaki rh

"..the Shaheed, who willingly and happily, hands over his soul to
Allah, who walks towards his faith, with pleasure, and faces death
with a smile, what | fail to understand is how can you call such a
person a “coward” "

-Imam Anwar rahimahullah

I i209: ei @ 1577 4:34 Ph

pee ToS ase Mee GSO

 

 

Let The Believers Put Their Trust In Allaah
pay] Olo> JI dill pow

44 ways to support Jhaad — by /maam Anwar al-Awilaki (ail ao>,)
[3/44] Jhaad with your wealth.

The financial Jhaad has preceded the physical Jhaad in every verse
except one. This is to point out to us the importance of the Jhaad
of wealth because Jhaad depends on it. In other words, no money
—no Jhaad and Jhaad needs lots of it.

That is why according to Al-Qurtubi in his tafseer he states that the
reward for money given as Sadaqah is multiplied by ten, but the
reward for money spent in Jhaad is multiplied by 700!

Allaah says: “The exarnp/e of those who spend their wealth in the

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 33 of 70 PagelD #: 1513
way of Allaah is like a seed which grows seven spikes; in each spike
és 2 hundred grains. And Allaah muttiplies [His reward] for whom
He wills.”

— Sourah al-Bagarah | Verse 261

 
 
 
   
  
 
 
  
  
 
 
 
  
   
 
 
  
  
  
 
 
 
  
 
 
 
  
 
 
 

Probably the most important contribution the Muslims of the
West could do for Jhaad is making Jhaad with their wealth since in
many cases the Mujdeen are in need of money more than they are
in need of men.

As Shaykh Abdullaah Azzaam (ail ao>,) puts it: “Men are in need of
Jhaad and anal is in need earareniteys

 

Let The Believers Put Their Trust In Allaah

pa>yll vlo>JI ail pus
44 ways to support Jhaad — by /maam Anwar al-Awiaki ail ao>,)
[4/44] Fundraising for the Mujdeen.

In addition to paying from your own money you should also
encourage others to do the same.

RasulAllaah salAllaahu’aleyhi wa sallem says: “7he one who guides
others towards a good deed would receive rewards equal to those
who practice it.” By fundraising for the Mujdeen you are also
fulfilling a sunnah of RasulAllaah salAllaahu’aleyhi wa sallem which
he would often practice before going out for a battle.

 

Let The Beiicaniet Put Their Trust In Allaah
Forwarded from Dread Muslim

| advise you to recite the Qur'an everyday, because the Quran is
like water for a plant. It is the life of the heart, and the water and

life for the heart is the Qur'an
— Sheikh Abdullah Azzam [‘at-Tarbiyah alJihadiyyah wal-Bina’;
cial © 727 4:02 AN

 

SSS i a See

Let The Believers Put Their Trust In Allaah
pe>y)l Olo>yI! ail pow

44 ways to support Jhaad — by /maam Anwar al-Awlaki faill ao>,)
[5/44] Financing a Muj.

RasulAllaah salAllaahu’aleyhi wa sallem says: “Whoever sponsors 2
fighter in the cause of Allaah has fought.”
— Majmaa’ al Zawaa‘id

This includes all the expenses of the Muj including his travel
expenses. This gives a chance for the rich and the poor to receive
the rewards of Jhaad, the poor by fighting and the rich e

SPSS them. @-778 :

 

 

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 34 of 70 PagelD #: 1514
 
 

dicen a

 

= oj A a
Let The Believers Put Their Trust In Allaah

 

par yll Olo> JI alll pu
44 ways to support Jhaad — by /maam Anwar al-Awiaki (alll ao>,)
[6/44] Taking care of the family of a Muj.

Taking care of the family of the Muj could be by protecting them,
tending to their needs, providing them with financial assistance
and protecting their honor.

The Messenger of Allaah salAllaahu'aleyhi wa sallem says:
“Anyone of you who takes care of the family and wealth of a Muj
will receive half the reward of the Muj.”

— Muslim

The duty towards protecting the honor of the wives of the
Mujdeen on the ones who stay behind is like their duty towards
protecting the honor of their mothers. If a person who stays
behind promises to take care of the wife of a Muj but then betrays
him, on the Day of Judgment the Muj will be told that this man
betrayed you so take whatever you want from his good deeds. So
he will take whatever he likes. [Muslim]

Whoever does not fight, sponsor a fighter, or take care of the
family of a fighter, will be afflicted with a disaster before he dies.
— Abu Dawood

Ifa person fears for the safety of his family, shaytaan can take
advantage of that and prevent that person from going to Jhaad.
Even if such a person disobeys shaytaan and does go to Jhaad,
shaytaan can come to him and weaken his heart by whispering to
him about the loved ones he left behind. Therefore, taking care of
the families of the Mujdeen would help their morale and that is
why Islaam devoted this attention to taking care of the es and
wealth of the ica 263

Sa ee

Let The Believers Put Their Trust In Allaah
Forwarded from Daily Reminders
Brothers and sisters raising £13,000 to fund a bakery in the poor
regions of Syrian that will provide bread, staple food of Syria to
civilians. Invest in your akhirah and donate!

 

don't miss out on this Sadaqa Jariya

https://www.justgiving.com/crowdfunding/dar-al-muttagin

JustGiving

Donate to fund a bakery in the poor regions of
Syrian that will provide bread, staple food of Sy...
We're raising money to fund a bakery in the poor
regions of Syrian that will provide bread, staple ...

@ * 430

  

Let The aeflevers Put Their Trust In Allaah

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

 

Page 35 of 70 PagelD #: 1515

 
44 ways to support Jhaad — by /maam Anwar al-Awlaki (alll an>,)
[7/44] Sponsoring the family of a Shaheed.

The Shaheed has fought for Islaam and Muslims, He gave up his
life for me and you. Therefore the families of the Shuhaadah need
to be honored and served.

When Ja’‘far bin Abi Talib was killed in the battle of Mutah, the
Messenger of Allaah salAllaahu’aleyhi wa sallem told his wives:”
Prepare food for the family of jatar because they are preoccupied
with their affair’ And he visited Ja’fars house.

— Related by Abou Dawood and at-Tirmidhee.

Imaam Ahmad narrates that when the Messenger of Allaah
received the news of the martyrdom of Ja’far, he visited his house
and asked Ja’fars wife to bring the children. When they came to
him he hugged them and kissed them while his eyes were
shedding tears. Asma, the wife of Ja‘far said: “| asked the
Messenger of Allaah salAllaahu’aleyhi wa sallem if something has
happened. He said: ‘Yes, Ja’far was killed today.” Asma said: “When
| heard that! started crying and screaming. Then the Messenger of
Allaah salAllaahu’aleyhi wa sallem left and told his wives: ‘Don't
forget to prepare food for the family of Ja’far because their affair
has overwhelmed them.”

The children of the Shaheed need to find in the men of the
Ummaah the care of their father. The wife of the Shaheed should
be given the opportunity of remarnying if she has the desire to.
This requires two cultural changes:

First — The Muslim society needs to change its negative view
regarding the divorced and widowed woman. Unfortunately, today
men avoid women who are divorcees or widows. This stigma
attached to our divorced and widowed sisters needs to be
overcome.

Second — The Muslim society today is very intolerant towards
polygamy, which becomes a social necessity especially in times of
war. So isn’t it unfair to deprive millions of Muslim sisters from the
blessings of marriage?

No woman in the time of the Sahaabah was left without a husband
— a partner who would take care of her psychological, physical
and financial needs.

When Ja‘far died Abou Bakr married his wife and took care of her
children. @ °55

 

 

Wage re ear -
a iz
ie elec ee
ees kee SS Sars: Soe ene

Let The Believers Put Their Trust In Allaah

 

parol Ulo>yIl alll pu
44 ways to support Jhaad — by /maam Anwar al-Awilaki (alll a0>-,)

[8/44] Sponsoring the families of the prisoners of war.

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 36 of 70 PagelD #: 1516
Taking care of the family of a prisoner is equal in reward to taking

care of the family of a Muj. It is extremely important for such a

practice to become the norm so that in the future when our

brothers go out in the path of Allaah they would know that if they

die or if they are captured their families would be taken care of.
@ 285

 

pe>sll vlo>yII ail pay
44 ways to support Jhaad — by /maam Anwar al-Awiaki (all 20>)
[9/44] Paying your Zakaah to the Mujdeen.

The distribution of Zakaah is restricted to eight categories: ”
Zakaah expenditures are only for the poor and for the needy and
for those employed to collect [Zakaah] and for bringing hearts
together [for Islaarn] and for freeing captives for slaves] and for
those in debt and for the cause of Allaah and for the [stranded]
traveler - an obligation fimposed] by Allaah. And Allaah is Knowing
and Wise.”

— Sourah at-Tawbah | Verse 60

In the cause of Allaah Fee Sabeel Allaah, refers to the Mujdeen. The
Maliki jurist Abou Bakr bin al-Arabi states: "Malik says, The causes
of Allaah are many, but there is no difference of opinion that in the
cause of Allaah here (in the verse) refers to fighting.”

Imam an-Nawawi states in al-Minhaaj when talking about the
spending of Zakaah: “The fighter in the path of Allaah is given what
he needs to cover his expenses and the expenses of his family
from the time he leaves until the time he comes back, even ifhe is
absent for a long time.”

Today not a lot of people pay their Zakaah to the Mujdeen. But if
Muslims would rid themselves from the whispering of Shaytaan
they would come to realize that the best way to spend their Zakaah
nowadays is by giving it to the Mujdeen because the Messenger of
Allaah salAllaahu’aleyhi wa sallem says: “Charity cannot be given to
@ Wealthy person except in five situations.." The Messenger of
Allaah salAllaahu’aleyhi wa sallem listed one of them as: “7he
fighter in the cause of Allaah.”

— Related by Abou Dawood

Now if Zakaah can be paid to the Mujdeen even if they are rich
what about when the Mujdeen of today fulfill four out of the eight
categories of Zakaah: They are poor, they are in need, they are
wayfarers and they are the ones in the cause of Allaah!

So pay your Zakaah to the Mujdeen and encourage others to do
the same. @ 314 2IOAM

 

 

pur yl] Clos JI alll poy

44 ways to support Jhaad — by /maam Anwar a/-Awiaki (alll ao>5)

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 37 of 70 PagelD #: 1517

 
[10/44] Contributing to the medical needs of the Mujdeen.

The Mujdeen are in great need of any medical assistance they can
get. They need physicians, they need hospitals and clinics that
would open their doors to them and they need medicine. There
are hundreds of thousands of Muslim physicians and nevertheless
we hear many stories of injured mujahideen who suffered from
simple wounds but because of the absence of medical help they
had to suffer in agony until they died. Those Muslims who studied
medicine and claim that they are doing it for the sake of Allaah and
to benefit the Muslims, we say to them: Where are you?

It is said that Khattaab - the great Muslim commander in Chechnya
- was injured in a battle and his brothers found no Muslim doctor
to take care of him so they had to take him to the Red Cross and
have them treat him under gun point! Muslim health care workers
have a great responsibility and their contribution to Jhaad is
indispensable. In fact their rewards could be even greater than
those of the fighters. 400 10:55

 

Let The Believers Put Their Trust In Allaah
paryll olo> JI alll poy

44 ways to support Jhaad — by /maam Anwar al-Awlaki (ill 10> )

[11/44] Providing Moral support and encouragement for the
Mujdeen.

When the Mujdeen hear Imaams making du'aa for them, scholars
giving fataawa supporting them and the Muslim masses praising
them, this boosts their moral and gives them the strength to carry
on. However, we find that many Muslims betray their brothers by
speaking against them. We see scholars issuing fataawa in support
of the apostate governments in their fight against the Mujdeen.

One should not underestimate the detrimental effect such
betrayal has on the Mujdeen.

Let The Believers Put Their Trust In Allaah
Forwarded from Al Muwahideen Media

   

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 38 of 70 PagelD #: 1518
 

Your best companion is a book

An achvity that brings about joy is for you to read a book and
develop your mind throuzh the acquisition of knowledge.
Al-Jaahiz, an Arao wniler from centuries ago, advised ene to
repel anxiety through the reading of books:
“The book is a companion that does not praise you and does
not entice you to evil. It is a friend that does not bore you, and
it is a neighbor that causes you no hanm. It is an acquaintance
that desires nol to extract from you favors throuch flatery, and
it does not deceive you with duphcity and lies. When you are
poring through the pages ofa book, your senses are stimulated
and your intellect sharpens... Through reading the biographies
of others. you gain an appreciation of common people while
leaming the ways of kings. It can even be said that you
sometimes lear from the pages of a book in a month. that
which you do not learn from the tongues of men in a century.
All this benefit, yet no loss in wealth and no need to stand at
the door of the teacher who is waiting for his fees or to learn
from someone who is lower than you im manners, The book
obeys you by might as it does by day. both when you are
traveling and when you are at home, A book is not impaired by
sleep nor does it tire in the late hours of the night. 1 is the
teacher who is there for you Whenever you are in need of it, und
itis the teacher who, if you refuse to give to nl, does not refuse

to give to you. If you abandon it, it does moat decrease in

obedience. And when all tum against you, showing you
enmity, it remains by your side, As long as you are remotely
attached to a book, it suffices you from having to keep
company with those that are idle, It prevents you from sitting
on your doorstep and watching those who pass by, It saves you
from mixing with those that are frivolous in their character,
foul in their speech. and woeful in their ignorance. If the only
benefit of a book was that it keeps you from foolish
daydreaming and prevents you from frivolity, it would
certainly be considered a true friend who has given you a great

favor.”

Let The Believers Put Their Trust In Allaah
peril olo> JI ail paw

44 ways to support Jhaad — by /maam Anwar al-Awlaki (alll a> )

[12/44] Defending the Mujdeen and standing up for them.

The Messenger of Allaah salAllaahu’aleyhi wa sallem says: ”

Whoever protects the reputation of his brother, Allaah will protect
his face from Hell Fire on the Day of judgment.”

Bl2- J Le. 22 Tie ILE

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 39 of 70 PagelD #: 1519
— Reldleu vy dl- vienna

He also says: “Any person who betrays a Muslim whose sanctity is
being violated and reputation is being dishonored, Allaah will
betray him when he is in need of help and any person who
protects 2 Muslim whose sanctity is being violated and reputation
ts being dishonored, Allaah will assist him when he is in need of
help.”

— Related by Abou Dawood

It is therefore our Islaamic duty to stand up for the ones who are
defending us and our religion. As a rule of thumb, we should never
side by word or deed against our brothers in Islaam especially the
ones who have given up their lives for Islaam and we should never
side by word or deed with the disbelievers who are the enemies of
our most beloved, Allaah Subhanahu wa Ta3alaa. And if one
cannot speak the truth then at least they should remain silent.

 

 

@ 337 11:46 Ph
Fe a oa ea
Mae Sie, : Usnaeciat
: a SSeS as eas

Let The Believers Put Their Trust In Allaah
Forwarded from Al-Fustaat English

ail 519 all Ao>59 pSule p\LuJl S,

After lots of preparations and patience.

Your brothers have started a huge operation to break the siege on
300,000+ Muslims and help the oppressed people inside #Aleppo!

Dear brothers and sisters,

Has the time not come for those who have believed to stand up
and help their brothers here in #Syria?

Be part of this great project by helping them, with whatever you
can!

Imagine staying at your place and being counted as a member of
the army who freed the oppressed people!

We are #ONEUMMAH, if the finger feels a pain the whole body feels
the pain. It is our duty to share the pain, responsibilities, burdens
and needs of our fellow brothers and sisters.

The Messenger of Allah $$ said:
“The example of Muslims in their mutual love, mercy and sympathy

is like that of a body; if one of the organs is afflicted, the whole
body responds with sleeplessness and fever.”

 

(Hadith-Muslim)

Every bit of help counts!

Contact volunteers at Telegram: arr

May Allah swt reward you! @ 2656 172-27 Ph

 

Bae en

Let The Believers Put Their Trust In Allaah

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 40 of 70 PagelD #:

   

1520
44 ways to support Jhaad — by /maam Anwar al-Awlaki Gill ao>5)
[13/44] Fighting the lies of the Western Media.

The perceptions of many Muslims are formed by the Western
media. Allaah says: "O you who have believed, if there comes to
you 2 disobedient one (faasiq) with information, investigate, lest
you harm a people out of ignorance and become, over what you
have done, regretful.”

— Sourah al-Hujurat | Verse 6

So what about when the news is coming from a kaaffir rather than
a faasiq?

The danger of the Western media stems from the fact that it puts
on the cloak of truth and objectivity when in reality it is no more
than the mouthpiece of the devil.

Can't you see that the Western media is constantly trying to
underplay the atrocities committed by the West while
exaggerating the violations — which are few and far in between -
committed by Muslims?

Can't you see how the Western media succeeded in presenting the
awliyyah (friends) of Allaah, the ones who are fighting in His cause,
as the followers of evil, while it presents the Pharaoh of this day
and his armies as the army of good?

The Western media is so good in its deception that its lies pass on
a wide section of the Muslim Ummaah. The fact is that this media
demonises the Mujdeen, spreads lies about them, blows out of
proportion their mistakes, tries to sow the seeds of disunity
amongst them, attempts to ruin the reputations of their leaders,
and ignores or demonises the scholars of truth when on the other
hand, it glorifies and promotes the scholars of falsehood.

So my dear brothers and sisters part of your duty is to campaign
amongst Muslims to raise their awareness regarding this issue.
You should encourage them to be careful and critical of the
Western media. A Muslim should not believe Western sources
unless they are confirmed by a trustworthy Muslim one. | (Anwar
al-Awlaki) say a trustworthy Muslim source because the verse was
warning us from accepting the news of a disobeying Muslim. Now
that is not to say that we should not believe the media in anything
it says even in its weather forecasts! No, what we are saying is that
you should not believe what they say about Islaam and Muslims. A
media source that could otherwise be very objective and truthful
could become a fabricator when it comes to covering news on
Muslims.

That is how the disbelievers dealt with Muslims since the dawn of
history and there is no reason for us to believe why that would
change. =

Let The Believers Put Their Trust In Allaah
Forwarded from Al Muwahideen Media

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

Page 41 of 70 PagelD #: 1521
Sharh Aiyadh ae Ce ee oer

bt a - era oe

% ; Pa Tere smeea ttl have a lowly
. status in this world and no value
\ in the eyes of,themeople while
with Allah,this persomis better
aE mUED iba of the people OTST
erent

 

Let The Believers Put Their Trust In Allaah
Brothers and sisters, please keep those who strive in the way of
Allaah on the battlefield and those behind bars in your du'aas.

May Allaah give victory to the believers soon.

Let The Believers Put Their Trust In Allaah
parsll yo>yIl all paw

44 ways to support Jhaad — by /maam Anwar al-Awlaki (alll ao>,)
[14/44] Exposing the hypocrites.

The hypocrites represented a great danger to the Muslim
community during the time of the Prophet salAllaahu'aleyhi wa
sallem and they still do. The Messenger of Allaah salAllaahu’aleyhi
wa sallem would fight them by exposing their lies. If the battle with
the kuffaar was primarily a battle of swords, the battle against the
hypocrites was primarily a battle of words. Since the hypocrites
hide behind the cloak of religion to spread their poisonous ideas,
the way to fight them is by revealing the truth and exposing their —
lies. Your weapon against them is Qur'aan and Sunnah.

Some of these hypocrites could be very charismatic. They could
appear to be very impressive, but they are fake. Allaah says: “And
when you see them, their forms please you, and if they speak, you
listen to their speech. They are as if they were pieces of wood
propped up, they think that every shout is against then. They are
the enemy, so beware of them. May Allaah destroy them; how are
they deluded?”

— Sourah al-Munaafigoun | Verse 4

The fake scholars and deviant ideologies need to be exposed for
what they are.

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 42 of 70 PagelD #: 1522
a ee eee eee eee Ne ae
Let The Believers Put Their Trust In Allaah
Forwarded from Shaykh Abdul Aziz At-Tarefe
Among the ways of purifying the souls from hypocrisy is for a
person to follow up on himself, thus acting on every virtue that he
preaches. Hudhayfah defined the hypocrite when he said, “The one
who describes Iman but does not act by it.”

Jaw lploay ALad JS8 aaj OLY gy Ol Sle] 4.0 yugaill phi Go
(a Jos V5 Ola! ay Sl) lad ado] aio Sho 289 ilps ae

© 397 2:08PM Ze

Let The Believers Put Their Trust In Allaah

  

 

44 ways to support Jhaad — by /maam Anwar al-Awlaki (alll ax>;)
[15/44] Encouraging others to fight Jhaad.

Inviting others to do good is an encouraged act of worship since it
falls under enjoining good and forbidding evil. In addition to that,
encouraging others to participate in Jhaad was an act of worship
we were specifically asked to do.

Allah says: “O Prophet, urge the believers to battle.”
— Sourah al-Anfaal | Verse 65

And He Subhanahu wa ta3ala says: "So fight [O Muhammad], in
the cause of Allaah; you are not held responsible except for
yourself. And encourage the believers [to join you] that perhaps
Allaah will restrain the might of those who disbelieve. And Allaah is
greater in might and stronger in fexemplary] punishment.”

 

— Sourah an-Nisaa | Verse 84 © 383 2235p
ae eo a
‘ SANS ES

Let The Believers Put Their Trust In Allaah

se *

44 ways to support Jhaad — by /maam Anwar al-Awilaki (alll 10> 5)
[16/44] Protecting the Mujdeen and preserving their secrets.

We need to guard our tongues. Sometimes you could end up
endangering your brothers unwillingly by your words. A Muslim
should develop the habit of being able to keep secrets. We have an
incident from Seerah where a Sahaabi refused to tell his own wife
about a secret mentioned to him by the Messenger of Allaah.
Sometimes you want to protect the secrets from the closest
people to you: your wife, parents, children and brothers, because
they might be the most vulnerable. A Muslim should learn to not
say more than what needs to be said, to work on a need to know
basis.

A lot of Jhaad work is secret and clandestine by nature. Therefore,
brothers and sisters should be very careful with their words. A lot
of harm was inflicted on Ihaad work because of otherwise good

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 43 of 70 PagelD #: 1523
and sincere brothers who had loose tongues.

The enemies of Allaah will try to recruit Muslims to infiltrate
Islaamic work. They will tell them that we are doing this to protect
the Muslims. They may carry along with them scholars who would
approve that. Part of your role in protecting the Mujdeen is by
warning the Muslim community that spying on a Muslim for a non-
Muslim is nothing less than Kufr. Allaah says: "O you who have

__ believed, do not take the jews and the Christians as allies. They are
fin tact] allies of one another. And whoever is an ally to them
among you - then indeed, he is [one] of them. indeed, Allaah

guides not the wrongdoing people.”

z A

3/ Bly

mS

@O 602

ras
2 Sa Ce

  

 

 

44 ways to support Jhaad — by /maam Anwar al-Awlaki (aill 20>)
[17/44] Praying for the Mujdeen.
Never underestimate the power of a sincere du’aa.

The Messenger of Allaah salAllaahu‘aleyhi wa sallem said: “ This
ummah is given victory through the weak among them, through
their duraa, prayers and sincerity.”Make du’aa for them in your
sujood since that is when you are closest to Allaah. An important
form of du‘aa that needs to be performed is du’aa al Qunoot in
Salaah. Encourage Imaams to perform it when things get tough on
the Mujdeen. This is the Sunnah of RasulAllaah.

Prior to one of the battles, the leader of the Muslim army asked his
soldiers to see what Muhammad bin Wasi' (one of the great
worshipers of the early Muslims) was doing. They came back
saying that we saw him raising his finger and making du’aa. The
leader of the army said: “That fiager making dua to Allaah is more
beloved to me than a thousand men!” @ 5245

wap . A See. ilies

Let The Believers Put Their Trust In Allaah

44 ways to support Jhaad — by /maam Anwar al-Awlaki (ill an>)
[18/44] Following the news of Jhaad and spreading it.

Following the news of Jhaad and the mujahideen is important
because it keeps your attachment to Jhaad alive. It strengthens
your belongingness to the Ummaah. It encourages you to join
Jhaad when you see the heroic acts of the Mujdeen. it kindles your
desire for martyrdom when you see the courage of martyrs.

Those who follow the news of the Mujdeen will see how Allaah is
protecting his servants and guiding them towards victory. They will
see how the Ummaah is heading towards the era of Islam under
the leadership of “al Taefiaah al Mansourah” mentioned in the
ahadeeth of RasulAllaah salAllaahu’aleyhi sallem.

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 44 of 70 PagelD #: 1524

 
Reading history or Figh books on Jhaad provides you with the
theory. Following the news of the Mujdeen provides you with
practical examples of how our brothers are applying the theory in
todays world. It provides you with something tangible, something
real.

The news of Jhaad is the news of the conflict between good and evil
which has existed since the time of Adam and will continue until
the end of time. Following the developments of this conflict brings
Quran into light. When you read Qur'aan with this awareness you
would have a more engaged relationship with the book of Allaah
than a person who is living in the seclusion of his ivory tower. This
engagement with the book of Allaah reaches its height when you
yourself are engaged in this conflict by joining the ranks of the
Mujdeen.

Itneeds to be repeat (what was mentioned in point 13) that you
should only spread authentic information from authentic sources,
because spreading rumors is an attribute of the hypocrites: Allah
says: “And when there comes to them something finformation]
about public security or fear, they spread it around. But if they
had referred it back to the Messenger or to those of authority
among them, then the ones who [can] draw correct conclusions
from it would have known about it.”

— Sourah an-Nisaa | Verse 83

 

é Mie ES: Se Ne See 7s
Let The Believers Put Their Trust In Allaah
Forwarded from Let Ameen Speak
Salahudheen Ayyubi spared no effort to keep Muslim soldiers alert
and awaken their zeal to fight for the sake of Allah. He was always
grief stricken, sad and heavy hearted. He ate but little. When asked
the reason, he said “How can mirth and food and sleep agreeable
to me while Jerusalem is in the hands of Crusaders?" .

His companion, Qadi Ibn shaddad described his state during the
crusades saying :

"The occupation of Jerusalem was a great matter that a mountain
could not bear. He was like a mother who is bereaved of her child.
He rode from one place to another urging the people to Jihad and
wandered about places crying, " Oh for Islam!" and his eyes shed
tears. The more he looked at Acre (Place in Israel) and the trials

that afflicted the people, the more he urged the people to Jihad . At
that time he ate nothing. He drank medicine given by the doctor. |
was told by some of his doctors that from Friday until Sunday, he
ate only an insignificant amount, because he was so interested in
war"

     
 

 

= paar sre vba G 2S Sa ee

Let The Believers Put Their Trust In Allaah
Forwarded from Majid Freeman - Updates
**HELP REQUESTED FROM HOSPITALS IN SYRIA**

 

Te eh ee ee ee eH EN LIL on wed

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 45 of 70 PagelD #: 1525
VOULOIS I SYlld are appealing 1OT JON DIANKels, SUTHEUTTY 50
cheap yet life saving.

Very often after bombings, patients who survive are rushed into a
hospital for emergency surgery, there are no clothes to clothe the
patient after and in turn many could die from critically low body
temperature, especially as winter enters, it is extremely cold and
there are no spare clothes for them to immediately wear. These
deaths can easily be prevented if they had foil blankets which
retain heat and keep the patients warm post surgery.

One Nation (100% Donation policy) are fundraising for 10,000
blankets which in total only cost £3500. Please help us reach this
target by midnight 6th November 2016.

We JUST need 100 people to donate £35 to reach this target (You
can ofcourse donate more) Thank you.

Please note, any additional donations will go towards other
medical equipments.

Zakat, Sadga and Lillah eligible.
£35 = 100 Blankets

£70 = 200 Blankets

£350 = 1000 Blankets

Please donate generously:
https://mydonate.bt.com/fundraisers/foilblanketsforsyria

 

*SHARE* @® °023 17:36PM

coy Are ere waa Cs.

Let The Believers Put Their Trust In Allaah
=). Bas aun,:

44 ways to support Jhaad — by /maarn Anwar al-Awlaki fill a0>,)
[19/44] Spreading the writings of the Mujdeen and their Scholars.

Unfortunately we hear some Muslims claiming that the Mujdeen
lack scholars who support them and they lack a clear strategy and
that what the Mujdeen are doing is spontaneous and reactionary.
Such claims are the furthest from the truth. There are plenty of
scholars and strategic thinkers who are supporters of Jhaad today.
The problem is that because they are on the true path most of
them are killed, jailed or forced to go underground. Nevertheless
there is still an abundance of material supporting Jhaad work and
offering strategies for it.

In fact the writings of the scholars of Jhaad tend to be the most
deeply rooted in Sharee’ah because they speak it out as itis, which
means they do not need to get involved in ignoring any Sharee’ah
evidence, twisting Sharee‘ah texts, and searching for odd opinions
as some others may do. The Scholars of the Mujdeen made it clear
that they fear no one but Allaah and are willing to displease

anyone if that pleases Him. They refer to Qur'aan and Hadeeth and
quote the scholars of the ummah such as Ibn Hajar, al-Nawaawee,
al-Qurtuby, Ibn Katheer, Ibn Taymeeyah, and the four Imaams.

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 46 of 70 PagelD #: 1526
They have nothing to hide or conceal. This makes their works the
most clear and the most convincing.

To counter the fact that no publishers or media outlets are willing
to risk sponsoring their works, it falls upon the Mujdeen and their
sympathizers to do that work. It is therefore our responsibility to
spread their knowledge. Some ways in which you could contribute:

+ Handing out books and pamphlets to your friends and family.
* Posting material online.

* Setting up websites that publish such works.

* Guiding others towards such websites,

* Email lists.

+ Placing such information in Masaajid.

+ Distributing such material in gatherings.

+ Holding private circles in which these writings are studied.

= sate Brn it x 7 Aaiers
Let The Believers Put Their Trust In Allaah
Forwarded from Fursan Al Sham Media

But when the mother has rele
And sveryone cround her asked:
What 1s feeling you embrace?
Alhamdulillah for ailihovel

Let The Believers Put Their Trust In Allaah
Forwarded from Fada’ilal3Im Media

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 47 of 70 PagelD #: 1527

 
 

Let The Believers Put Their Trust In Allaah

paSy oy) Sig ay

  

44 ways to support Jhaad — by /maam Anwar al-Awlaki (aill ao>,)
[20/44] The issuance of Fataawa supporting the Mujdeen.

There are scholars who are willing to speak out the truth. Such
scholars should be encouraged to do so and brothers should
support these scholars and let them know that they would stand
by them, The Fataawa of these scholars should be widely
distributed to the masses. There are many young brothers and
sisters who agree with the methodology of the Mujdeen but they
are not willing to fully embrace it until they see scholars approving
this methodology. At the end of the day the masses are followers
and they would like to see scholars guiding them.

Let The Believers Put Their Trust In Allaah
pee ll o> all pow

We are in a desperate need of finding a muslim family, who are
able to take muslim children into their homes. They have been
taken off their parents.

The dead line is the Sth NOVEMBER 2016. The children are 13, 12,
10, 7,5, 3 and a 2 year old.

SLVVSCgsgs

Please share. Deadline is on the 9th November 2016.

SSV9S9G09g909

Let The Believers Put Their Trust In Allaah

44 ways to support Jhaad — by /maam Anwar al-Awiaki faill 10>)

197 /AA1 Deevidinog tha erhalsre sand leassame with infarmatian and

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

Page 48 of 70 PagelD #: 1528
Le ee gs ee rr ee PE eT er ee

news about the Mujdeen.

“just because a person is a scholar, doesn't mean he knows
everything. In fact there is a tendency for people who are
specialists in a particular field to ignore, and thus become
ignorant, of other fields. Scholars and Imaams need to be provided
with good material. In my (Anwar al-Awlaki's) conversations with
many scholars, some of whom are on a world class level, | was
amazed at their lack of knowledge regarding the Mujdeen. They
lack information on where the Mujdeen stand on issues, their
publications and their news.

The enemies of Islaam know the influence that Muslim scholars
have on the Ummaah. Therefore they give scholars special
attention. The enemies of Islaam would love to see our scholars
debating and fighting over trivial issues in order to divert their
attention from the real issues that are facing the Ummaah.

What the brothers and sisters alike can do is to influence the
scholars, because by influencing the views of one scholar you
could change the views of thousands of Muslims. Provide the
scholar with carefully chosen material to read. In the beginning
you should give them concise material. Remember scholars tend
to be very busy and have a lot of material on their table to read so
you need to follow up with them on whether they read what you
gave them or not. Discuss with them issues covered in what they
read, and discuss it with them as a student and not as an
opponent. Avoid confronting them with controversial questions
because their fear or cautiousness could cause them to give you a
watered down opinion which they might not sincerely believe in
and then try to stand by it and defend it just because they said it.
Suggest to Imaams issues to discuss in Friday khutbah's and
provide them with information that could be used in the
khutbah's.” @ 216 3:5

54M

 

se ar Se aoe

Let The Believers Put Their Trust In Allaah

2% .

44 ways to support Jhaad — by /maam Anwar al-Awlaki (alll ao>,)
[22/44] Physical fitness.

The Messenger of Allaah salAllaahu’aleyhi wa sallem said: “7he
strong believer is better and more beloved to Allaah than the
weak believer and there is good in both.”

— Related by Muslim

Physical fitness is part of the preparation for Jhaad. What Jhaad
needs is not body builders. What Jhaad needs is Mujdeen who
have the ability to walk for long hours, to run for long distances
(important for guerrilla warfare), to sprint (important for urban
warfare), and to climb mountains. The Muj needs to be able to
perform all of the aforementioned while carrying a weight. .

In Jhaad lands such as Bosnia and Chechnya unfit brothers
represented a burden on the Mujdeen because they would slow
down the whole group. Also the unfit can more easily fall in the
hands of the enemy. So endurance exercises should take

at ana “nour,

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 49 of 70 PagelD #: 1529
precedence Over exercise Tor strengtn and TiexiDilIty.

 
  
  
  
 
  
 
  
       
       
        
     
  
  
  
 

Even if a Muslim is not going to fight, physical fitness is still
important. For example, a fit person can withstand prison and
torture more than a person who is not.

The early Muslims were fit since they led a military lifestyle. The
companion Amr bin al-Aas who opened Egypt in the time of Umar
and was appointed as its governor used to say in the Jummu’ah
khutbah: “/ dent want to see any one of you gaining weight while
your horse ts losing weight. If | see that | will reduce your salaries
accordingly.”

So dear brothers, exercising with the right intention is an act of
worship. Our sisters are not exempt from this. They also need to
be fit and the Muslim community needs to work out halal
alternatives for the sisters to exercise. © 977 3:25PM

=e Tee
SE pie

November 9

   

 

Every breath we take is taking us closer to

death. The tme we spend in this world is

short, the time we are held in our graves is
long, and the punishment for following

our lowly desires is calamitous.
IBN JAWzZ]

| Let The Believers Put Their Trust In Allaah
«Ll bg 2 nawzso eolho LS ow Lis Kany
Ld] pa Bq) 5y9 «2 UMLS py —3 U0

   

“What do we have to do with the world, the madrassa is our
homeland.
We will die on books, the paper will be our shroud.”

© (93 edited

Let The Believers Put Their Trust In Allaah

 

44 ways to support Jhaad — by /maam Anwar al-Awlaki ill ao>5)

[23/44] Arms training.

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 50 of 70 PagelD #: 1530
Preparing for Jhaad is obligatory since Jhaad today is obligatory
and the Sharee’ah rule states that: Whatever is needed for an
obligatory act becomes obligatory.

Arms training is an essential part of preparation for Jhaad.

Allaah says: “And prepare against them whatever you are able of
power and of steeds of war by which you may terrify the enemy of
Allaah and your enemy and others besides them whom you dont
know but Allah knows.”

— Sourah al-Anfaal | Verse 60

The Messenger of Allaah salAllaahu’aleyhi wa sallem said regarding
this verse: "Power is marksmanship, power is marksmanship.”
— Related by Muslim

The issue is so critical that if arms training is not possible in your
couniry then it is worth the time and money to travel to another
country to train if you can.

Let The Believers Put Their Trust In Allaah
Forwarded from Al Muwahideen Media
Love of Salahuhdeen for Quran and Sunnah...

Rok ail > § cael flat unlé Liblg35 cpabsll otal Elaine ta O85
adg0 ba 985 Wie aed GSS , oatall Ga) m9 «lE5S ¢ oletasll yas und
Gad alio wd 51 Rou al
“And he loved to hear the recitation of the Qur'an and the reading
of ahadeeth and knowledge. He was constant and habitual in
listening to ahadeeth being read to him, to the point that he would
hear a section read to him while he was standing between the
ranks of soldiers! He would enjoy doing this and say: “Nobody
listens to ahadeeth in a situation like this.”

[Al Bidayah Wan Nihayah 16/657]

Let The Believers Put Their Trust In Allaah
https://daughteroftheummah.wordpress.com/2016/11/09/umm-
waraqaha.c-aill-_s.o ,-the-women-who-desired-martyrdom/

Bintul Ummah

Umm Waragah lpic aill 2, - the woman who
desired martyrdom

The Prophet said , “Umm Waragah! Dwell in
your house, Allah will grant you the death ofa...

   

ab WSs
Abou
Qatadah al-

Falisteent

bth te 3.4

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

Page 51 of 70 PagelD #: 1531
=a ———

“The woman is the essence of our LU mmaah,
and any shortcoming from her is a true
defeat. Therefore, we have to take care of
this aspect and give it its proper attention.”

 

44 ways to support Jhaad — by /maam Anwar al-Awiaki (alll ao>,)
[24/44] First aid training.

In many situations the Mujdeen have no access to hospitals. In
such situations first aid becomes the only available option. in
addition to first aid brothers and sisters need to get any medical
training that would be relevant to the tough conditions of Jnaad.
This needs to be determined by brothers and sisters who are in
the medical field in coordination with brothers who have an

experience in Jhaad. © 304 8:08 PM

   

 

Se See a ee OE

Let The Believers Put Their Trust In Allaah
Forwarded from One Nation Charity
BACK 2 SCHOOL - SYRIA &

The children in Syria are living in a warzone, forced to lose their
childhood & education. Many have had nothing to do for the past
5 years thus spend their days collecting plastic & rubbish as their
day jobs.

Help us to give the next generation in Syria HOPE by giving them
with an education.

We have launched a huge project to equip schools from scratch
and therefore need YOUR help as schools cannot run without
basic stationary & equipment.

One of the items which teachers in Syria have requested are
laptops, which will allow them & the children to do essential work
required for their education.

Avery generous brother is providing One Nation with 20 laptops
for only £120 each.

We need 20 generous people to donate one laptop (£120) each. If
not please donate whatever you can. www.Back2SchaolSyria.com

Please help us reach our target. If any individuals, groups, orgs or
ISocs would like to fundraise please contact 01924856923

#Back2SchoolSyria

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 52 of 70 PagelD #: 1532
   
 
 

*PLEASE SHARE*

BT MyDonate

Back 2 School Syria Project

You can donate general donations, sadga and
lillah towards this project. Please invest in the fs
future of the Syrian children. We can't afford to... qh?

  
 
 
  
 
  
 
 
 
 
  
 
 
 
 
 
  
 
 
 
  
 
  
  
 
  
  
 
 
 
 

 

 

mar SURE
Let The Believers Put Their Trust In Allaah
“The enemies of Allaah azza wa jal are gonna pick on your actions
and they're gonna try to blow them out of proportion. They might
try to twist the truth and they will try to present you in the worst
form they are capable of presenting you in. So the Muslim needs
to be aware of that and need to study the reality of the situation
and put things into perspective, just like these ayaat of Allaah azza
wa jal put things into perspective.

So if Muslims are ever accused of being terrorists or that Islaam is
promoting violence, let whoever is saying that remember that
hundreds of thousands of people were killed in Iraaq, that
Palestinians have been suffering for over Fifty years, that Muslims
in Kashmir and Chechnya and the Philippines (and one can go on
and on) have been suffering for a very long time.

Bring these things up and it will become clear that even if the
Muslims do something that is not justified, that can not fall under
justiflable resistance, it can never reach to the level of violence and
evil that is committed against the Muslims from the disbelievers.”

 

— Imaam Anwar al-Awlaki 237 sdire

 
 

 

 

foe sees ee eae

Let The Believers Put Their Trust In Allaah

== =

44 ways to support Jhaad — by /maam Anwar al-Awiaki fall an>,)
[25/44] Learning the Figh of Jhaad.

Learning the Figh of Jhaad includes the Fatawaa of scholars
regarding the issues that face the Mujdeen today such as the
ruling of Jhaad today, rulings of dar ul-harb, the issue of civilians
and collateral darnage, the issue of the covenant of security with
non-Muslim governments, fighting in the absence of an Imaam,
and the ruling on present governments in the Muslim world. It is
equally important to study the virtues of Jhaad. One also needs to
study the writings of scholars and thinkers who are charting out
the course for todays Jhaad. @ 363

6:42 PM

 

Ee = oe E z i SSS ae

Let The Believers Put Their Trust In Allaah
Forwarded from Daily Reminders

“The rulers of today know nothing about the religion. They only
care about politics...”

PL. al ath iw: etude AP veel Loe Lerman

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 53 of 70 PagelD #: 1533
— SNeYKM AIAIDAI, SUSIHal dI-MUGd WaI-lul (642)

 

Shavkh Ayman
adh-Dhawahiri

ail abs

 

“Therefore, our message to the
Americans ts as clear as the sun, and as
cutting as the edge of the sword: the
events on the 11th of September were a
direct result of your crimes against us.”

  

 

Let The Believers Put Their Trust In Allaah

44 ways to support Jhaad — by /maam Anwar al-Awlaki (ail ao>,)
[26/44] Protecting the Mujdeen and supporting them.

Allah says: “indeed, those who have believed and emigrated and
fought with their wealth and lives in the cause of Allaah, and those
who gave shelter and aided, they are allies of one another.”

— Sourah al-Anfaal | Verse 72

And He says: “8ut those who have believed and emigrated and
fought in the cause of Allaah and those who gave shelter and
aided, it is they who are the believers, truly. For them is
forgiveness and noble provision.”

— Sourah al-Anfaal | Verse 74

When the Mujdeen are in danger we need to offer them with
protection. It is true that such a protection could be very costly but
this is a sacrifice that we are offering for the sake of Allaah.

The Taliban paid the price for offering a safe haven for the foreign
Mujdeen: They lost their government. But that is not a defeat but a
victory because in the eyes of Allaah you have won, no matter what
the worldly costs are, if you have held on firmly to your religion.
But you have lost, no matter what the worldly gains are, if you have
wavered in your religion.

We should open our houses for the Mujdeen among us and we
should offer them with the support they need. Isn't that precisely
what awarded the Ansaar the high status they have achieved?

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 54 of 70 PagelD #: 1534
G 3:09 PM

© 4

Wad

 

 

 

Let The Believers Put Their Trust In Allaah
Forwarded from Daily Reminders
Righteous Fear vs. Sinful Delusion

Itis reported that Al-Hasan Al-Basri- Allah have mercy on him -
said:

The believer does the best deeds yet is most fearful [that his deeds
will not be accepted]. If he were to spend a mountain of wealth [in
charity], he would not feel sure [of the reward] until he sees it. The
more righteous and pious he becomes, the more he fears. But the
hypocrite (munafiq) says, There are so many people, | will be
forgiven, no problem.’ So he does wrong and evil deeds, yet holds
foolish wishes about Allah.

Al-Dhahabi, Siyar A’lam Al-Nubala* 4:586 @595 3:45AM

 

i= ee ee ee rs Ra 5 Fee SES

ae

 

Let The Believers Put Their Trust In Allaah
Sn a5) ALL), iy

44 ways to support Jhaad — by /maam Anwar alAwiaki (aill 20>)
[27/44] Developing the Aqeedah of Walaa and Baraa.

The issue of loyalty towards Allaah, His Messenger and the
believers and the declaration of our animosity towards the
disbelievers and their gods has not had its fair share of attention
in Islamic circles. Allaah says: " There has already been for you an
excellent example in ibraheem and those with him, when they said
to their people, ‘indeed, we are disassociated from you and from
whatever you worship other than Allaah. We have denied you, and
there has appeared between us and you animosity and hatred
forever until you believe in Allaah alone.”

— Sourah al-Mumtahina | Verse 4

Allaah described the ones who fight in his path as being “Humble
towards the believers, powerful against the disbelievers." (5:54).
The Muj should have a clear understanding of what it means to be
loyal to Allaah, His Messenger and the believers and declaring
animosity towards the disbelievers.

Ibn Taymeeyah states that: “You need to love the believer even if
Ae wrongs you or oppresses you, and you need to dislike the
disbeliever even if he fs kind to you.”

The hatred of kuffaar is a central element of our military creed. We
need to realize that Allaah will not grant us victory as long as we
still have some love towards his enemies in our hearts. The
spiritual condition of total loyalty towards Allaah and total
animosity towards his enemies was a necessary precursor to the
judgment of Allaah between His prophets and their disbelieving
nations.

Never was victory attained by the Prophets of Allaah and their
people until their loyalty towards Allaah was complete and their

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 55 of 70 PagelD #: 1535

 
disassociation with the kuffaar was complete.

Let The Believers Put Their Trust In Allaah
Forwarded from AL MUHAJIRUN
https://youtu.be/_8z-tMaHdAA

YouTube

Messages from Sham From our sisters to our scholars ep.,jiLw,
Taaboull Lilols .sJ] Lilgsl ..0 pLiul ¢.0

Twitter: twitter.com/almuhajirun12 Telegram:
telegram.me/almuhajirun111 Blog: almuhajirunblog.wordpress....

|| EPISODE

 

FROM OUR SISTERS TO OUR SCHOLARS
= ‘dl “

Lata 1 ad
se E iy.

     
 

- F S
Do Reriatar anes CS ee ates erent: earn @ Galmubaprun til 7 a ehetss

 

 

Let The Believers Put Their Trust In Allaah

44 ways to support Jhaad — by /maam Anwar al-Awilaki (ill ao> 5)
[28/44] Fulfilling our responsibilities towards the Muslim POW.

Abou Musa Al Ash‘ari narrated: The Messenger of Allaah said: “Free
the Prisoners Of War, feed the hungry, and visit the sick.”
— al-Bukhaaree

Our scholars say that it is e duty on Muslims to free the POWs even
if they have to expend all their money. Many Mujdeen are
forgotten, lingering in prison cells in every continent around the
world. Not even the islands of the sea are spared. We need to raise
the awareness of the Ummaah regarding their issue, keep them in
our du’aa and fight for their release.

 

Let The Believers Put Their Trust In Allaah
*Sins are wounds and wounds may cause death.”

— Ibn al-Qayyem | al-Fawaa‘id//Page 65

Let The Believers Put Their Trust In Allaah
Consequences of committing sins:

* Lack of success
* Invalid views

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 56 of 70 PagelD #: 1536
* Absence of Righteousness

* Corruption of the heart

* Failing to praise Allaah

* Wasting time

+» Avoidance of other creations

* Separation between the servant and his Lord
+ Supplications not being answered

= Constriction of the heart ;

* Decaying of blessings in substance and age

* Prevention from attaining knowledge

* Humiliation

+ Insults from enemies

* Aconstricted breast

* Evil friends that will spoil ones heart and waste time
* Sadness and grief

* Amiserable life

* Disappointment

All that results from sins and neglecting to praise Allaah, as plants
grow by being watered but are consumed by fire. The opposite of
the above consequences are results of obedience to Allaah, the

Almighty.
— Ibn al-Qayyem | al-Fawaa’‘id//Page 57

Try to memorise this — next time when you feel like sinning,
remember these consequences. Of course, Allaah forgives those
who repent but don't try to think that you can outsmart Allaah
azza wa jal by saying/thinking, “I will sin now and repent later.”

Surely you will be humiliated. © 266 edited 1:36 4M
nen 5 MEN
ee . ek November 18
ees ERTS! 2: Peres

Let The Believers Put Their Trust In Allaah

44 ways to support Jhaad — by /maam Anwar al-Awiaki (alll ao> 5)
[29/44] WWW Jhaad.

The internet has become a great medium for spreading the call of
Jhaad and following the news of the Mujdeen. Some ways in which
the brothers and sisters could be internet Mujdeen is by
contributing in one or more of the following ways:

+ Establishing discussion forums that offer a free, uncensored
medium for posting information relating to Jhaad.
+ Establishing email lists to share information with interested
brothers and sisters.
+ Posting or emailing Jhaad literature and news.
*Setting up websites to cover specific areas of Jhaad, such as: news
on the Mujdeen, Muslim POWs, and Jhaadi literature.

@ 398 70:20 4M

 

Let The Believers Put Their Trust In Allaah

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 57 of 70 PagelD #: 1537
44 ways to support Jhaad — by /maam Anwar al-Awilaki (alll ao>,)
[30/44] Raising our children on the love of Jhaad and the Mujdeen.

Our children need to be raised up with the love of Jhaad and the
Mujdeen. The stories we narrate to them need to stem from our
rich Jhaadi history. We should have them grow up with Alli bin Abi
Taalib, Khaalid bin al Waleed, Abou Ubaydah, Sad bin Abi Waqqas,
Muhammad al Fatih, Muhammad bin al Qasim and Salahudeen.
Their role models should be the heroes of todays Jhaad. On the
other hand they should learn to despise Pharaoh, Qaroon, and
Abou Jahl as well as todays Pharaohs, Qaroons and Abou Jahls.

Our children should not be taught to stay away from trouble and
be a good child but to do the right thing even if it's going to get
you in trouble. They need to be taught to be proactive rather than
passive. Al Zubayr bin al Awam; one of the ten given the glad
tidings of Paradise used to take with him to the battlefield his son
Abdullaah when he was still a child. But since Abdullaah was still a
child and therefore couldn't fight, his father would have him carry
a small knife and go around the battlefield searching for injured
disbelievers in order to finish them off. Abdullaah then grew up to
become one of the great fighters of this Ummaah.

Even though the physical Jhaad is primarily within the mens
domain, our sister still needs to live the life of a Muj which her
husband lives. She needs to be supportive of him if he goes for
Jhaad, content if he is a Shaheed and patient if he is taken as a
POW. A Muj sister would be like the women of al Ansaar.

They saw that Islaarn was taking away their fathers, brothers,
husbands and sons and they were still welcoming the Muhaajireen
and opening their homes for them, spending their money on them
when they knew very well the consequences of these actions.

Np cee tin cand cute
ected 4:07 Ph

44 ways to support Jhaad — by /maam Anwar al-Awlaki (alll 10>)
[51/44] Avoiding the life of luxury.

Shaykh Abdullaah Azzaam used to say: “Luxury js the enemy of
Jhaad.”

Jhaad is difficult and demands sacrifice. Therefore avoiding the life
of luxury removes some of the obstacles that may stand between
@ person and Jhaad. You need to be able to sleep on the floor, eat
food different than what your mother or wife cooks for you, use
cold water for wudhu or ghusl, and not mind being unable to take
a shower everyday (when in the land of Jhaad). A brother who
aspires to be a Muj should be able to control his desires and to
disobey his nafs. One should train himself to get used to breaking
some habits such as his sleeping and eating habits by praying
Qiyeam al Layl and fasting on Mondays and Thursdays. A true Muj

webanwla ban abla tn whan wae ol wat LH nae te abt... WH fae thn Habe

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 58 of 70 PagelD #: 1538

 
SIIVUUIU DE ae LO PIV UP dll GULLIT LW UNS WUTTU IU Ue sake

 

 

Forwarded from Tazkiyyat an-Nafs :
“When you sit in the darkness of the night between the Hands of
Your Master, then adopt the behaviour of the children. For indeed,
the child when he seeks something from his father, and he is not
given it, he cries over it.”

Ibn al Jawzi in Al Mudhish V.1 Pg.219 @ 296

 

aa eS CEE SFE oe

Let The Believers Put Their Trust In Allaah
Forwarded from Al Firdaws
Ibn Al-Mubarak said:

"The women of this world who enter Paradise will surpass Al-Hur
Al-Ayn by the deeds they did in this world."

[ Al-Zuhd wa Al-Raq@‘ig Vol. 4 p. 463]

eee Chante © 466 2:25 PM

et Pea pete ae ee ee ee

 

Let The Believers Put Their Trust In Allaah
a> 5535) iy

44 ways to support Jhaad — by /maam Anwar al-Awilak/ (alll ao>,)
[32/44] Learning skills that would benefit the Mujdeen.

The field of Jhaad is wide and it demands many skills. The brothers
and sisters need to learn these skills and then use them to serve
Islaam. | (Anwar al-Awlaki) emphasise on using them to serve
‘islaam’ because we hear a lot about Muslims claiming that the
reason why they are studying and pursuing degrees is to serve
Allaah but in the end they end up serving their pockets and selfish

  

 

 

 

desires. @ 208 &54PM
Re) eS aa re ee
FY ped = mi ee 24 yp son November 21

ae a F ae “A

Let The Believers Put Their Trust In Allaah

44 ways to support Jhaad — by /maam Anwar al-Awlaki (alll ao>,)
[33/44] Joining groups that work for Jhaad.

Collective work is an obligation on Muslims today because the
application of the law of Allaah, which is an obligation - cannot
return without a Jammah (a group). But there are plenty of groups
working for Islaam so which one should you join?

Since Jhaad is the greatest deed after believing in Allaah and is the
most needed - yet most neglected - act of worship today, it is
necessary for you to join a group that has Jhaad as its main
objective. Every Islaamic group that does not work for Jhaad is
deficient to say the least. That is because from the time Jhaad was
prescribed after the hijrah of the Messenger of Allaah

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 59 of 70 PagelD #: 1539
salAllaahu’aleyhi wa sallem, the Jammah that the sahabah were
members of always had Jhaad as its primary focus. That was true
in the time of RasulAllaah salAllaahu'aleyhi wa salleem, Abou Bakr,
Umar, Uthman, Ali and Mu’awwiyyah.

! Side note: Just because a group claims to be on Haqq, that
doesn't mean they are as they claim to be. Evaluate their actions,
as the statement “actions speak louder than words” certainly has
truth in it.

A group which is merely talk and no action is to be avoided as the i
Ummaah is not in need of false hope. @ 104 oopy

   
  

 

BC Tae |
Ti ane Seti

©, =o ay ee"

Let The Believers Put Their Trust In Allaah

44 ways to support Jhaad — by /maamm Anwar al-Awlaki (alll ao>,)
[34/44] Spiritual preparation.

The defeat of Muslims is not due to the strength of the enemy but
is due to the weakness of the Muslims.

Allaah says: “And whatever strikes you of disaster; it is for what
your hands have earned: but He pardons much.”

— Sourah ash-Shurah | Verse 30

Therefore, spiritual preparation is needed for any difficult religious
duty. Because the Messenger of Allaah salAllaahu’aleyhi wa sallem
was going to carry a heavy burden, Allaah told him to prepare
himself spiritually: “O you who wraps himself fin dothing]. Arise [to
pray] the night, except for a little, Half of it or subtract from ita
little. Or add to it, and recite Quraan with measured recitation.
Indeed, We will cast upon you 2 heavy word.”

— Sourah al-Muzzammil | Verses 1-5

Since Jhaad is one of the heaviest commands of Allaah, it needs

 

 

 

lots of preparation. @ 381 5:46
ra <ai0 Beene?
: AT Mapa Se aS

 

Let The Believers Put Their Trust In Allaah

+ .

44 ways to support Jhaad — by /maam Anwar al-Awlaki (alll 20>)
[35/44] Guiding others to the scholars of truth.

We need to be aware that we are living in a time when scholars can
be “made”. The enemies of Islaam through their control of the
media and Muslim governments can promote certain figures who
they deem as representing a benign form of islaam and
consequently, turn them into celebrities.

An appointment of a scholar to the post of grand mufti in a
particular Muslim country could turn that person into a world
class scholar instantly. Arranging for a scholar to havea program =

ie

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 60 of 70 PagelD #: 1540
on TY or radio makes that scholar famous. On the other hand the
scholars of truth are threatened, jailed, and killed. The media
ignores them so not many people know them. So does this make ants
them less knowledgeable than the government scholars? The truth
is that the scholars who speak out are the most knowledgeable
scholars simply because they recognized the truth and proclaimed
it.

 
   
   
 
 
 
  
  
 
 
 
 
 
  
 
 
 
  
 
 
   
 
  
 
 
  

itis therefore the responsibility of our brothers and sisters to
guide others towards them. @©2":

5:05 AM

 

ve =

Let The Believers Put Their Trust In Allaah ;
Forwarded from Shaykh Abdul Aziz At-Tarefe
Allah's punishment of oppressors often comes through
unexpected channels and means that never crossed their minds:
{loti al E85 i40 alll ails}

“But [the decree of] Allah came upon them from where they had
not expected.” [Al-Hashr 59:2]

{ Gg3Rits VES Sp UIiall patig}
“And the punishment came to them from where they did not
perceive.” [Al-Nah]! 16:26]

pell 98 phi pl Jilwois dslive nxt Spb) We sib yenIlbl) aill aygac
Josey V cu G0 ULell paths) (loamy al cur go alll antlo(

@ 49° 3:20PM

Let The Believers Put Their Trust In Allaah
Forwarded from Ummah News Eng

With the lack of medical supplies, this is how we do orthopedic
surgery. help us change this.
https://t.co/LXUbyhsYWx https://t.co/T1 b2RD4FVi

BT MyDonate

Help Doctors in Syria

With every penny raised, we are sending medical
containers filled with items requested by doctors
in freed Syria. In order for these hospitals to be... ;

 

aA

Let The Believers Put Their Trust In Allaah

 

44 ways to support Jhaad — by /maam Anwar al-Awiaki (alll 20>)
[36/44] Preparing for Hijraah.

Muslims living amongst non-Muslims have put themselves at the
mercy of the kuffaar. When the Islaamic State was established in
Medeenah, the Messenger of Allaah salAllazhu’aleyhi wa sallem
declared it illegal to live amongst the disbelievers. Muslims should
therefore prepare themselves to leave when the opportunity
arises. Preparation for Hijraah is not restricted to Muslims living in
non-Muslim countries but applies to every Muslim because more
often than not - Jhaad in its self demands Hijraah.

That is why the Messenger of Allaah salAllaahu’aleyhi wa sallem
said: “Hilraah does not ston as long as there is an enemy to fight.”

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 61 of 70 PagelD #: 1541
_— Narrated any Ahmad

 

Let The Believers Put t Their Trust In Albah

— .

=. =

44 ways to support Jhaad — by /maam Anwar al-Awlaki aill ao>,)
[37/44] Giving naseehah to the Mujdeen.

The Mujdeen make mistakes and have shortcomings and need to
be given naseehah. You can deliver the naseehah directly to them,
you can send it, and you can post it on the internet; whatever way
you choose, make sure that you are doing it for the sake of Allaah
and not to be critical of your brothers, The naseehah not only
includes pointing their shortcomings but also suggesting to them
new ideas and mente them of danger. @ 209 447 AM

 

pa so SSS

Let The Believers Put Their Trust In Allaah

Ease a ae On

= e

44 ways to support Jhaad — by /maam Anwar al-Awiaki (ail a0>)
[38/44] Studying the ahadeeth of Fitan.

The ahadeeth of Fitan (plural of fitnah) are the ahadeeth in which
the Messenger of Allaah salAllaahu'aleyhi wa sallem spoke about -
events that would happen to his Ummaah after him. The word
Fitnah means ‘trials’. Studying the ahadeeth of Fitan is important
for the following reasons:

* There is an abundance of ahadeeth in this Satay which
indicates its importance.

* The speeches of the Messenger of Allaah salAllaahu’aleyhi wa
sallem were concise and short. However it is narrated that once
the Messenger of Allaah salAllaahu’aleyhi wa sallem spoke to some
companions continuously from Fajr until Ishaa with no breaks
except for Salaah. What was the topic? The trials that would befall
this Ummaah from the time of his death until the end of time. If
this topic wasn’t important, why would RasulAllaah
salAllaahu’aleyhi wa sallem speak about it for an entire day?

* The Sahaabah were interested in knowing about Fitan and would
ask the Messenger of Allaah salAllaahu'aleyhi wa sallem about how
to protect themselves from them.

There are great benefits for the Mujdeen in learning and teaching
the ahadeeth of Fitan:

* The most important benefit is to learn how to protect one’s self
from failing in the trails.

* The Muslim gets a general understanding of where the Ummaah
is heading and how it would achieve victory.

+ Jhaad plays a major role in the history of this Ummaah. Learning

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 62 of 70 PagelD #: 1542 |
about the ahadeeth of Fitan puts Jhaad in its proper perspective.
The greatest two leaders of this ummah in the end of time will be
men of Jhaad: al-Mahdi and Isaa ibn Maryam.

* The ahadeeth of Fitan clearly reveal that the ascension of this
Ummaah to victory will not be through elections or peaceful
da’wah, but through fighting in the path of Allaah.

+ Studying the ahadeeth of Fitan and seeing the role Jhaad plays
clears the vision of a Muslim and encourages him cpm the ranks
of the Mujdeen. :

Let The Believers Put Their Trust In Allaah
Forwarded from Islamic Books
All our books in below Webpage

www.islambookspdfjimdo.com

 

Let The Believers Put Their Trust In Allaah
Forwarded from salxo0 clo

Tre eee
Ve eye ty. tt) ct

“ ‘
fests wl Pal ll) y
4963960983243: Luilg

ont) dE eo
io

PEC eR ey
Sponsor their families for a month with
fl
JLIL slp az, a) pLall pluro JS) dgcs

Lagan (99 alally adl)] olp.> .ple y abla) ysamleoll pcs lies
pl, Vl 05m yc

 

Let The Believers Put Their Trust In Allaah
Forwarded from Life in Syria

G3 Opportunity:
Provide salaries for a fighter to take care of their families!

For details, The Telegram contact mentioned in the above pic

 

(Reportedly) Rasulullah (sallallahualaihiwasallam) says: “Whoever

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

Page 63 of 70 PagelD #: 1543
sponsors a fighter in the cause of Allah has tought” (Majma’ al
Zawa’id)
(44 ways to support Jihad - AlAwlaki rh)

https://telegram.me/joinchat/BOPraz2AODeuLO0fG2FOy2¢

Let The Believers Put Their Trust In Allaah
Forwarded from Tazkiyyat an-Nafs

 

Let The Believers Put Their Trust In Allaah
Forwarded from Tazkiyyat an-Nafs

t + 4
TOP TOP TOP

"How many books have ever been published in all of modern
history? According to Google's advanced algorithms, the answer is
nearly 130 million books, or 129,864,880, to be exact."

[Ben Parr (2010)]

Shaykh Abdul Aziz at tarefe (0, ,.0l aiil 218) said, "A book is a
companion. The reader must select it as he select his companion,
for a reader may become influenced by an evil book just as he
becomes influenced by an evil companion."

May Allah give us beneficial knowledge and keep us firm in the
religion. cso.

Let The Believers Put Their Trust In Allaah

44 ways to support Jhaad — by /maam Anwar al-Awlaki fill a0>,)
[39/44] Exposing Firawn and his magicians.

The current governments of the Muslim world are playing the role
of Firawn with Musa and the court scholars are playing the role of
the magicians of Firawn in deceiving the masses. The governments

and their court scholars are the third side of the triangle of
enemies of the Ummaah alongside the Crusaders and the Zionists.

Let The Believers Put Their Trust In Allaah

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 64 of 70 PagelD #: 1544
44 ways to support Jhaad — by /maam Anwar al-Awiaki faill an>,)
[40/44] Nasheeds.

Muslims need to be inspired to practice Jhaad. In the time of
RasulAllaah salAllaahu’aleyhi wa sallem, he had poets who would
use their poetry to inspire the Muslims and demoralise the
disbelievers. Today nasheed can play that role. A good nasheed
can spread so widely it can reach to an audience that you could
not reach through a lecture or a book. Nasheeds are especially
inspiring to the youth, who are the foundation of Jhaad in every
age and time.

Nasheeds are an important element in creating a “Jhaadi culture”.
Nasheeds are abundant in Arabic but scarce in English. Hence it is
important for talented poets and talented singers to take up this
responsibility. The nasheeds can cover topics such as: Martyrdom,
Jhaad is our only solution, support of the Mujdeen, support of the
present day leaders of Jhaad (to connect the youth to them), the
situation of the Ummaah, the responsibility of the youth, the
victory of Islaam and defending the religion.

The nasheeds should focus on Justice rather than peace and
strength rather than weakness. The nasheeds should be strong
and uplifting and not apologetic and feminine.

This does not mean we completely forget the Qur'aan, as it is
KalaamAllaah - a guiding book. Never should we be tired from
KalaamAllaah. 35) +E

Let The Believers Put Their Trust In Allaah
Forwarded from One Nation Charity

RRL. *

Ni ONATE §

mia Perec) com

ses “ues

ry

URGENT i

OVER 1 MILLION IN NEED OF URGENT AID
OVER 150,000 PEOPLE DISPLACED

fel sa ity] oe TF Wanita sol Rielle ol ee eerie ohh ot ae tt Mastered celts
od oyu) o) aie) ie REFUGEES THAT ARE FLEEING PERSECUTION IN Dies
\ on a ‘

cr Fre PARCELS £25 WATER PUMP PROJECTS £350

Peery
p pra mela a Fics)
7 z eae ee ce eS eral s
Las) boy Beste tex]
re Cem iye- ae e e) Mob 07812997878 Plate me 8

i al hin eee

Ted cD reat

Dee iL easly

 

Let The Believers Put Their Trust In Allaah
Forwarded from One Nation Charity
*One Nation*

¥1 lenamt Dakine Annas] LINMATOCR

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20

Page 65 of 70 PagelD #: 1545
VIBCIL RVINIPYa Appeal YUrUAIL

Our team will be travelling *FROM THE UK* to the border regions
of Myanmar ( *BURMA* ) and Bangladesh to *PERSONALLY*
deliver much needed food, blankets and other aid to our brothers
and sisters who are fleeing persecution.

Violent clashes in Rakhine State have left dozens dead and whole
communities destitute without access to food or shelter.

162,000 people are facing food insecurity and 78,000 people are in
need of immediate food assistance. (World Food Programme).

£25 can provide food for a family for one month
£4 can provide blankets to those sleeping in harsh conditions

Please *DONATE* now and make a difference at:
@ www.HelpRohingya.com @

And please *SHARE* the link with your family and freinds.

Our team will provide feedback videos and pics on our Facebook

page:
https://www.facebook.com/onenationUK

Thank you for your continued support, and together we can make
a difference in sha Allah.

Mobile:
07812997878

OneNationUK.org
01924856923

Reg charity no 1156200
*100% DONATION POLICY*

 

 

oS Se ee
Let The Believers Put Their Trust In Allaah

_—* =

44 ways to support Jhaad — by /maam Anwar al-Awlaki (all 20> )
[41/44] Boycotting the economy of the enemy.

When Thumama bin Athaal became Muslim he boycotted Quraysh
by preventing the caravans carrying wheat to Makkah from
passing through his land. Today, Muslims should boycott the

~ economies of the enemy by boycotting their products.

 

 

Ses SSE ha eS ay

Let The Believers Put Their Trust In Allaah

As-Salaamu 3leykum, here is the PDF version of the “44 ways to
support Jhaad” by imaam Anwar al-Awlaki. You can read ahead
from here. @ 83 7° 7:56 PM

   

 

as ee ee ae

Let The Believers Put Their Trust In Allaah See ne a e
Forwarded from Majalis Of Zikr 7 Ree
3 4 ne
ic c Bs
ae 44 Ways to Support Jihad.pdf ate ee

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 66 of 70 PagelD #: 1546
Let The Believers Put Their Trust In Allaah
Forwarded from Majalis Of Zikr
Contemplate!

Quran 9:13 (Interpretation ):

{Would you not fight 2 people who broke their oaths and
determined to expel the Messenger, and they had begun [the
attack upon] you the first time? Do you fear them? But Allah has
more right that you should fear Him, if you are [truly] believers. }

Let The Believers Put Their Trust In Allaah

RasulAllaah salAllaahu’aleyhi wa sallem said: “Avoid the seven sins
that doom a person to Hell.” It was said: What are they, O
Messenger of Allaah? He said: “Associating others with Allaah
(shirk); witchcraft; killing a soul whom Allaah has forbidden us to
kill, except in cases dictated by Islaamic law; consuming orphans’
wealth; consuming riba; fleeing from the battlefield; and slandering
chaste, innocent women.”

— Narrated by al-Bukhaary (2767) and Muslim (89)

Let The Believers Put Their Trust In Allaah

Forwarded from Shaykh Abdul Aziz At-Tarefe

Whoever's heart does not contemplate Allah, his tongue will not
remember Allah, If the tongue fails to remember Allah, the other
limbs will fail from performing any (good) actions. Whoever wants
to remain steadfast upon (good) actions, let him begin by
rectifying his heart.

ope Sil we OLuWl xe lily lu) all SL gy) als aL Sax oJ po
walall c\bob buts Jlacl old ob! p09 « Loell yc eylgal

Let The Believers Put Their Trust In Allaah
Forwarded from Tazkiyyat an-Nafs

“It was sald to the Imam ‘Abdullah b.
Mubarak:

“Has there remained anyone who
still offers advice?”

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 67 of 70 PagelD #: 1547
“Do you know anyone who accepts
nea

— [Tarikh Baghdad (7/191), Hilyatul-Awliya.
(106)]
Subhana'Llah

 

Let The Believers Put Their Trust In Allaah
© Joking and Lying ©

The Prophet salAllaahu’aleyhi wa sallem said: "Woe to the one who
tells lies to make people laugh, woe to him.”
— Narrated by Abu Dawood

The Prophet salAllaahu’aleyhi wa sallem said, warning against this
kind of behaviour which some jokers are accustomed to: “A man
may say something to make his companions laugh, and he will fail
into Hell as far as the Pleiades because of it.”

— Narrated by Ahmad

Let The Believers Put Their Trust In Allaah

“So, we should try to avoid making all of these big claims of what
we can do and how we're gonna give victory to Islaam. Just do it,
don't talk about it, do it. That's our problem today, everybody is
proposing a solution. Everybody is saying that I'm gonna do this
and do that for the Religion, and nothing gets done.”

— Imaam Anwar al-Awlaki

Let The Believers Put Their Trust In Allaah
Forwarded from Tazkiyyat an-Nafs
The forgotten Burma...

As-salamu ‘alaykum brothers and sisters,

For too long we have sat and watched idly as the world suffers one
of its worst humanitarian crisis ever. As | type this post there are
men, women and children either starving to death or being
slaughtered to death in Burma. Many of us have given up hope
and therefore fail to respond as we feel we are too small to save
these people.

What we need to understand is that Allah has not left us, rather He
is testing us. He does not want to see who will grant these people
victory (As victory is only from Him), but rather He wants to see
who is willing to do something for these people. Who is truly a
believer? Who will make sacrifices from his time/health/wealth for
these people.

Shaykh al-Islam Ibn Taymiyeh said:

“The sons of Adam cannot live in this world unless they help one
another in word and deed.”

— al-Tis‘niyyah (1/125) ;

Brothers and sisters, Allah is calling us to aid the Muslimin. As The
All Seeing Supreme Being watches us so close. We are surely being
tested, with our wealth, health and ourselves and everything we
have been blessed with. As Allah says:

261. “The likeness of those who spend their wealth in the way of

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 68 of 70 PagelD #: 1548
Allah, is as the likeness of a grain (of corn); it grows seven ears, and
each ear has a hundred grains. Allah gives manifold increase to
whom He wills. And Allah is All-Sufficient for His creatures’ needs,
All-Knower.

262. Those who spend their wealth in the Cause of Allah, and do
not follow up their gifts with reminders of their generosity or with
injury, their reward is with their Lord. On them shall be no fear, nor
shall they grieve”

— Sirat al-Bagarah (2:261-262)

“O you who believe! Spend of the good things which you have
(legally) earned, and of that which We have produced from the
earth for you, and do not aim at that which is bad to spend from it,
(though) you would not accept it save if you close your eyes and
tolerate therein. And know that Allah is Rich (Free of all needs), and
Worthy of all praise”

— Strat al-Bagarah (2:267)

The Prophet Muhammad (salla llahu ‘alay-hi wa-sallam) said:
“Whoever gives charity equal to a date from good (halal) earnings -
for Allah does not accept anything but that which is good - Allah
will take it in His right hand and tend it for the one who gave it as
any one of you tends his foal, until it becomes like a mountain.”

— al-Bukhari (1344) Muslim (1014)

The Prophet Muhammad (salla llahu ‘alay-hi wa-sallam) said:
“There is no day on which the people get up but two angels come
down and one of them says, ‘O Allah, give in compensation to the

sane .

 

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 69 of 70 PagelD #: 1549
tet NG eco ete
a

Islaamic Literature =
oN r il , sb Manlagl elie

 

@beautiful_rose

telegram.me/beautiful_rose

Notifications and Sounds

Shared Media 32

Leave Channel

Case 2:19-cr-00013 Document 143-1 Filed 08/03/20 Page 70 of 70 PagelD #: 1550
